FINAL

Exhibit 10.20 (a)


THIS SUPPLEMENTAL AGREEMENT SHALL NOT BE BINDING UPON
THE PORT AUTHORITY UNTIL DULY EXECUTED BY
AN EXECUTIVE OFFICER THEREOF AND DELIVERED
TO THE LESSEE BY AN AUTHORIZED
REPRESENTATIVE OF THE PORT AUTHORITY




Port Authority Lease No. AYD-350
Facility: John F. Kennedy International Airport
Supplement No. 3


SUPPLEMENTAL AGREEMENT


This SUPPLEMENTAL AGREEMENT (the “Third Supplement”), made as of July 1, 2012
(which date is hereinafter called the “Effective Date”), by and between THE PORT
AUTHORITY OF NEW YORK AND NEW JERSEY (the “Port Authority”), a body corporate
and politic, established by Compact between the States of New Jersey and New
York with the consent of the Congress of the United States of America, and
having an office at 225 Park Avenue South, in the Borough of Manhattan, City,
County and State of New York 10003, and JETBLUE AIRWAYS CORPORATION (the
“Lessee”), a corporation of the State of Delaware with an office and place of
business at 27-01 Queens Plaza North, Long Island City, New York 11101, whose
representative is its Vice President of Corporate Real Estate.


WITNESSETH, That
    
WHEREAS, heretofore and as of May 6, 2005, the Port Authority and the Lessee
entered into an Agreement of Lease (hereinafter, as the said Lease has
heretofore been amended, modified and supplemented the “Lease”), covering
premises at John F. Kennedy International Airport, in the County of Queens, City
and State of New York;


WHEREAS, the Port Authority and the Lessee have previously amended the Lease
pursuant to Supplement No. 1, dated ab initio as of May 6, 2005 (the “First
Supplement”) and Supplement No. 2, dated as of December 27, 2010 (the “Second
Supplement”);


WHEREAS, pursuant to the Second Supplement, the parties contemplated that they
may negotiate a separate and different agreement for the Lessee to redevelop the
Terminal 6 Additional Premises and/or to expand Terminal 5 onto the Terminal 6
Additional Premises during the Terminal 6 Additional Premises Term and the
parties acknowledge that this Third Supplement constitutes the contemplated
agreement referenced in the Second Supplement;


WHEREAS, the parties have entered into a letter agreement (“TAA Letter
Agreement”), dated as of October 15, 2012, pursuant to which the Lessee was
permitted to commence certain work, prior to the parties’ execution of this
Third Supplement, in connection with its Proposed Redevelopment Plan (as defined
therein) which the parties acknowledge has the same meaning as the T5i Project-
Phase 1 (as defined herein);

{00644582.DOC}

--------------------------------------------------------------------------------





WHEREAS, the Port Authority and the Lessee desire to further amend the Lease;
and


WHEREAS, all capitalized terms not defined herein shall bear the meaning set
forth in the Lease.


NOW, THEREFORE, for and in consideration of the mutual agreements hereinafter
contained, the Port Authority and the Lessee hereby agree as follows:


1.    Definitions.


For purposes of this Supplement, the following terms shall have the respective
meanings given below:


“Additional Premises Expiration Date” shall mean 11:59 o’clock P.M. on the date
that is the twenty eighth (28th) anniversary of the T5i Project-Phase 1 DBO
Date, unless sooner terminated in accordance with the terms and provisions of
the Lease. The Additional Premises Expiration Date and the Expiration Date
(defined in Section 3 of the Lease) shall be the same, as of the Effective Date.
“Adjustment Period” shall mean, as the context requires, the calendar month
constituting the Base Period and the same calendar month in each calendar year
thereafter during the relevant term of the letting.
“Airport” shall have the meaning ascribed to it in Section 1 of the Lease,
entitled “Letting”.
“Anniversary Date” shall mean, as the context requires, the First Anniversary
Date and each subsequent anniversary of such date occurring during the Term.
“Annual Rental Escalation Index Increase” shall mean the percentage of increase
in the Rental Escalation Index on each Anniversary Date, equal to: (x) with
respect to the First Anniversary Date, a fraction of which the numerator shall
be the Rental Escalation Index for the first Adjustment Period immediately
preceding such Anniversary Date less the Rental Escalation Index for the Base
Period, and the denominator shall be the Rental Escalation Index for the Base
Period, and (y) with respect to each Anniversary Date thereafter, a fraction of
which the numerator shall be the Rental Escalation Index for the Adjustment
Period immediately preceding such Anniversary Date less the Rental Escalation
Index for the next preceding Adjustment Period, and the denominator shall be the
Rental Escalation Index for such next preceding Adjustment Period. For example,
the Annual Rental Escalation Index Increase for the November 1, 2040 Anniversary
Date would be a fraction of which the numerator is the Rental Escalation Index
for October 2040 less the Rental Escalation Index for October 2039 and the
denominator is the Rental Escalation Index for October 2039.
“Approved Soil Disposal Site” and “Approved Soil Disposal Sites” shall have the
meanings set forth in Paragraph 8 (y) herein.
“Base Period” shall mean October 2038 and shall relate to the T5 Facility
Rental.
“Completion Date” shall mean the date appearing on the certificate issued by the
Port Authority pursuant to subparagraph (1) of Paragraph 8(aa) after the
completion of the Construction Work.
“Comprehensive Plan” shall have the meaning set forth in Paragraph 8(b)(1) of
this Third Supplement.

3
{00644582.DOC}

--------------------------------------------------------------------------------



“Construction Application” shall have the meaning set forth in Paragraph 8(e)
herein.
“Construction Work” shall have the meaning set forth in Paragraph 8(b)(1)
herein.
“Effective Date” shall have the meaning set forth in the introductory paragraph.
“Eligible PFC Construction Work” shall have the meaning set forth in Paragraph
13(b) herein.
“Environmental Management Plan” shall have the meaning set forth in Paragraph
8(z)(iii) herein.
“First Anniversary Date” shall mean November 1, 2039 and relate to the T5
Facility Rental only and no other rentals due under the Lease.


“First Supplement” shall have the meaning ascribed to it in the second WHEREAS
clause herein.


“Incremental Tipping Fee” shall have the meaning set forth in Paragraph
8(y)(iii)(a) of this Third Supplement.


“JetBlue Discharge Permit” shall have the meaning set forth in Paragraph 8(z)(i)
herein.


“JFK SPDES Permit” shall have the meaning set forth in Paragraph 8(z)(i) herein.


“Lease” shall have the meaning ascribed to it in the first WHEREAS clause
hereof.


“Lessee” shall have the meaning set forth in the introductory paragraph.


“Lessee Environmental Consultant” shall have the meaning set forth in Paragraph
8(z)(ix).


“Lessee Environmental Representative” shall have the meaning set forth in
Paragraph 8(z)(ix) herein.


“Matter” shall have the meaning set forth in Paragraph 8(y)(i) herein.


“NFA” shall have the meaning set forth in Paragraph (8)(z)(vii) herein.


“Non-Buildout Take Back Parcel” shall have the meaning set forth in Paragraph
5(b)(i) of this Third Supplement.


“Non-Buildout Take Back Parcel Surrender Date” shall have the meaning set forth
in Paragraph 5(c) hereof.


“Non-Buildout Termination Notice” shall have the meaning set forth in Paragraph
5(b)(ii) of this Third Supplement.


“Non-Relocated Infrastructure” shall heave the meaning set forth in Paragraph
8(w)(2) of this Third Supplement.


“Parcel HS” shall have the meaning set forth in Paragraph 6(b) of this Third
Supplement.

4
{00644582.DOC}

--------------------------------------------------------------------------------





“Parcel MTA” shall mean an area of approximately 9,650 square feet, constituting
a portion of the Terminal 6 Additional Premises, and is shown in broken diagonal
hatching on the sketch attached hereto and hereby made a part hereof and marked
Exhibit MTA.


“Parcel MTA Surrender Date” shall have the meaning set forth in Paragraph 11(a)
of this Third Supplement.


“Parcel TH1” shall have the meaning set forth in Paragraph 7(a) of this Third
Supplement.


“Parcel TH2” shall have the meaning set forth in Paragraph 7(a) of this Third
Supplement.


“Parcel TH Hardstand Areas” shall have the meaning set forth in Paragraph 7(a)
of this Third Supplement.


“Partial Approval Work” shall have the meaning set forth in Paragraph 8(f) of
this Third Supplement.


“Percentage Increase” shall mean, with respect to each Anniversary Date, a
percentage equal to one half (1/2) of the Annual Rental Escalation Index
Increase for that Anniversary Date.
    
“Petroleum Contaminated Soil” shall mean excavated soil in connection with the
T5i Project-Phase 1 that contains elevated levels of petroleum related
constituents such that the excavated soil requires treatment at a State licensed
treatment facility to reduce the concentrations of such constituents to levels
acceptable for reuse.


“PFCs” shall mean passenger facility charges covered by Part 158 of Title 14 of
the Code of Federal Regulations Section 158.3, imposed by a public agency on
passengers enplaned at a commercial service airport it controls.

“Redevelopment Outside Date” shall have the meaning set forth in Paragraph 5(a)
herein.


“Relocation Work” shall have the meaning set forth in Paragraph 8(w)(i) herein.
“Remediate” or “Remediation" shall mean the investigation (including any
feasibility studies or reports), cleanup, removal, abatement, transportation,
disposal, treatment (including in-situ treatment), management, stabilization,
neutralization, collection, or containment of a Hazardous Substance or
contamination, that may be required to satisfy Environmental Requirements, in
each case, including, without limitation, any closure, restoration or
monitoring, operations and maintenance activities that may be required by any
Government Agency after the completion of such investigation, cleanup, removal,
transportation, disposal, treatment, neutralization, collection, or containment
activities, as well as the performance of any and all obligations imposed by any
Governmental Agency in connection with such investigation, cleanup, removal,
transportation, disposal, treatment (including in situ treatment), management,
stabilization, neutralization, collection, or containment (including any such
obligation that may be imposed pursuant to an environmental permit or a consent
order).

5
{00644582.DOC}

--------------------------------------------------------------------------------



“Rental Escalation Index” shall mean the Consumer Price Index for All Urban
Consumers - New York-Northern New Jersey-Long Island, NY-NJ-CT (All Items,
unadjusted 1982-84=100) published by the Bureau of Labor Statistics of the
United States Department of Labor.
“Right of First Refusal Notice” shall have the meaning set forth in Paragraph
5(b)(iii) of this Third Supplement.


“Second Supplement” shall have the meaning ascribed to it in the second WHEREAS
clause hereof.


“Spill” shall have the meaning set forth in Paragraph 8(z)(iv) herein.


“Spill 1114383” shall have the meaning set forth in Paragraph 10(a) of this
Third Supplement.


“TAA Letter Agreement” shall have the meaning set forth in the fourth WHEREAS
clause hereof.


“TCAP” shall mean the Port Authority’s Tenant Construction and Alteration
Process, as the same may change or be amended from time to time. Compliance with
the TCAP shall include, without limitation, compliance with the Port Authority
Tenant Construction Review Manual and the Port Authority Aviation Department
Tenant Construction and Alteration Process Manual as the same may be amended
from time to time.


“T5-T7 Ramp Improvement Site” shall have the meaning set forth in Paragraph 13
hereof.


“T5-T7 Ramp Improvement Work” shall have the meaning set forth in Paragraph
8(a)(v).


“T5 Facility Rental” shall have the meaning set forth in Paragraph 3I(a) of this
Third Supplement.


“T5 Petroleum Contaminated Soil” shall have the meaning set forth in Paragraph
8(y)(iii) of this Third Supplement.


“T5i Project-Phase 1” shall have the meaning set forth in Paragraph 4(a) of this
Third Supplement.


“T5i Project-Phase 1 Basis of Design” shall have the meaning set forth in
Paragraph 8(b)(1) of this Third Supplement.


“T5i Project-Phase 1 DBO” and “T5i Project-Phase 1 Date of Beneficial Occupancy”
shall each mean the date of the issuance of a certificate issued by the Port
Authority pursuant to Paragraph 8(aa) or 8(bb), as applicable, of this Third
Supplement covering the completion of that part of the T5i Project-Phase I which
relates to the construction of an international arrivals hall with a Federal
Inspections Service (FIS) facility such that the international arrivals hall and
FIS facility are sufficiently completed so as to allow the use and occupancy
thereof.


“T5i Project-Phase 2” shall have the meaning set forth in Paragraph 5(a) of this
Third Supplement.

6
{00644582.DOC}

--------------------------------------------------------------------------------





“T5i Project-Phase 3” shall have the meaning set forth in Paragraph 5(a) of this
Third Supplement.


“Terminal 6 Additional Premises” shall have the meaning ascribed to it in the
Second Supplement.


“Tipping Fee” shall mean the cost paid to dispose of contaminated soil at a
disposal facility/final destination site and shall expressly exclude loading and
transportation costs in connection with getting such soil to the disposal
facility/final destination site.


“T6 Phase 1 Redevelopment Area” shall mean the area contained within the
Terminal 6 Additional Premises (as defined in the Second Supplement) on which
the T5i Project-Phase 1 shall be performed, in accordance with the T5i
Project-Phase 1 Basis of Design.


“T6 Non-Phase 1 Redevelopment Area” shall mean that portion of the Terminal 6
Additional Premises which is not part of the T6 Phase 1 Redevelopment Area,
i.e., the balance of the Terminal 6 Additional Premises. The T6 Phase 1
Redevelopment Area and the T6 Non-Phase 1 Redevelopment Area shall together
comprise the Terminal 6 Additional Premises.


2.    Term.


(a)    As of the Effective Date of this Third Supplement, paragraph (a) of
Section 3 of the Lease, entitled “Term”, shall be revised to read as follows:


“(a)    The term of the letting under this Lease (the “Term”) shall commence on
the Lease Commencement Date and shall expire on the date (“the “Expiration
Date”) that is the twenty eighth (28th) anniversary of the T5i Project-Phase 1
DBO, as defined in the Third Supplement to this Lease, unless this Lease is
sooner terminated in accordance with its terms. The Additional Premises
Expiration Date and the Expiration Date, as of the effective date of the Third
Supplement (defined in such Third Supplement as the Effective Date), shall be
the same date and shall have the same meaning.”


(b)    The definition of “Additional Premises Expiration Date”, as defined in
the Second Supplement, shall be amended and restated as set forth in the
paragraph, entitled “Definitions”, of this Third Supplement. The parties
acknowledge that any and all obligations and liabilities of the Lessee relating
to the Additional Premises which would have matured as of the stated Additional
Premises Expiration Date under said Second Supplement shall instead mature as of
the Additional Premises Expiration Date as amended by this Third Supplement, and
any all obligations and liabilities of the Lessee relating to the Additional
Premises which were stated or intended to survive the expiration of such term of
letting shall be understood to survive expiration of the term of the letting of
the Additional Premises, as such term is extended by this Third Supplement. For
the avoidance of doubt, and by way of example only, all provisions of Paragraph
12 of the Second Supplement, entitled “Environmental Obligations”, shall survive
and continue under this Third Supplement including, without limitation, those
relating to Remediation of the Terminal 6 Additional Premises, System Closure
Work and work and payment in connection therewith, and de-icing operations.



7
{00644582.DOC}

--------------------------------------------------------------------------------



(c)    For the avoidance of doubt, there shall be no modification to paragraph
(b) of Section 3 to the Lease.


3.    Facility Rentals; Demolition Additional Rental; Terminal 5-i Additional
Rental.


I.    T5 Facility Rental


(a)    Area Subject to T5 Facility Rental. In addition to all rentals and other
amounts due and payable pursuant to the Lease, effective November 1, 2038, the
Lessee shall pay an annual facility rental (“T5 Facility Rental”) with respect
to the terminal space at Passenger Terminal 5 at the Airport (which the parties
estimate will be approximately 640,000 square feet, it being understood that for
purposes of computing the T5 Facility Rental such square footage does not
include the approximately 150,000 square feet of passenger terminal space that
is to be constructed by the Lessee as part of the T5i Project-Phase 1). No
facility rental shall be payable by the Lessee to the Port Authority with
respect to such approximately 150,000 square feet of terminal space that is to
be constructed (and even after same is constructed, unless otherwise agreed by
the Lessee and the Port Authority in a supplemental agreement to the Lease) as
part of the T5i Project-Phase 1, but such terminal space shall nevertheless be
subject to whatever other rent or amounts are due in connection with the
Terminal 6 Additional Premises (e.g., Terminal 5-i Additional Rental, Terminal 6
Basic Rental) and/or otherwise pursuant to the Lease (e.g., the Port Authority’s
proportionate share of concession revenue, derived from consumer services
operations at such space, pursuant to Sections 73 through 82 of the Lease) and
the same shall be payable in accordance with the terms and conditions of the
Lease as herein amended.


(b)    Calculation of T5 Facility Rental.


(i)    First T5 Facility Rental. For the portion of the term of the letting
hereunder commencing on November 1, 2038 to and including October 31, 2039, the
Lessee hereby agrees to and shall pay to the Port Authority T5 Facility Rental
for the square footage at Terminal 5 (exclusive of the aforesaid approximately
150,000 square feet) at an annual rate calculated in accordance with clauses (x)
through (z) in this subparagraph. Such annual rate shall be based on other
facility rental rate(s) charged by the Port Authority in a Central Terminal Area
terminal at the Airport, as such facility rental rate(s) is increased by the
application of the Rental Escalation Index, with the annual adjustments (in the
interim period, if any, between the calendar year in which the facility rental
rate was last charged by the Port Authority and November 1, 2038) being equal to
the product obtained by multiplying such comparison facility rental rate(s) by
one hundred percent (100%) of the Percentage Increase (where the Base Period
shall be deemed to be October of the calendar year in which the Port Authority
last charged the facility rental rate being used in the calculation). In making
such annual adjustment, the Adjustment Date shall be each October 1, and the
Anniversary Date shall be each November 1 thereafter occurring through November
1, 2038). The first T5 Facility Rental rate that shall be charged to the Lessee,
as aforesaid, shall be calculated as follows:


(x)    if there are three or more Central Terminal Area terminals at which the
Port Authority charged facility rental at any time from and after 2028, then

8
{00644582.DOC}

--------------------------------------------------------------------------------



the first T5 Facility Rental applicable to the Lessee commencing on November 1,
2038 shall be the average of the three highest such facility rental rates
charged to other Airport tenants, as increased by the application of the Rental
Escalation Index; and


(y)    if there are fewer than three Central Terminal Area terminals at which
the Port Authority charged facility rental at a time from and after 2028, then
the first T5 Facility Rental applicable to the Lessee commencing on November 1,
2038 shall be the average of the two facility rental rates charged to other
Airport tenants, as increased by the application of the Rental Escalation Index,
and
            
(z)    if there is no Central Terminal Area terminal at which the Port Authority
charged facility rental at any time from and after 2028, then the first T5
Facility Rental applicable to the Lessee commencing on November 1, 2038 shall be
the highest facility rental rate charged by the Port Authority at the Airport,
prior to November 1, 2038, in connection with a Central Terminal Area terminal,
as increased by the application of the Rental Escalation Index.
(ii)    Annual Adjustments to T5 Facility Rental. Commencing on the First
Anniversary Date, i.e., November 1, 2039, and for the period commencing with
each Anniversary Date and continuing through to the day preceding the next
Anniversary Date for each year thereafter through the balance of the Term, the
Lessee shall pay a T5 Facility Rental at the greater rate per annum of (x) the
T5 Facility Rental payable immediately prior to the respective Anniversary Date
and (y) the product obtained by multiplying such theretofore payable T5 Facility
Rental by one hundred percent (100%) of the Percentage Increase for such
Anniversary Date.
(c)    Minimum T5 Facility Rental. For the avoidance of doubt, the T5 Facility
Rental may never be less than the T5 Facility Rental in effect for the preceding
November 1 to October 31 period.
(d)    Adjustments.
(i)    In the event the Rental Escalation Index to be used in computing any
adjustment referred to in subparagraph (a) of this Paragraph is not available on
the effective date of such adjustment, the Lessee shall continue to pay the T5
Facility Rental at the annual rate then in effect subject to retroactive
adjustment at such time as the specified Rental Escalation Index becomes
available; provided, however, that the Port Authority may at its option
substitute for such Rental Escalation Index the Rental Escalation Index for the
latest preceding month then published to constitute the specified Rental
Escalation Index. In the event the United States Consumer Price Rental
Escalation Index for All Urban Consumers - New York-Northern New Jersey-Long
Island, NY-NJ-CT (All Items, unadjusted 1982-84=100) shall hereafter be
converted to a different standard reference base or otherwise revised or the
United States Department of Labor shall cease to publish the United States
Consumer Price Rental Escalation Index for All Urban Consumers - New
York-Northern New Jersey-Long Island, NY-NJ-CT (All Items, unadjusted
1982-84=100), then for the purposes hereof there shall be substituted for the
Rental Escalation Index such other appropriate Rental Escalation Index or
indices properly reflecting changes in the value of current United States money
in a manner similar to that established in the Rental Escalation Index used in
the latest adjustment as the Port Authority may in its discretion determine.

9
{00644582.DOC}

--------------------------------------------------------------------------------



(ii)    If, after an adjustment in T5 Facility Rental shall have been fixed for
any period, the Rental Escalation Index used for computing such adjustment shall
be changed or adjusted then the rental adjustment for that period shall be
recomputed, and from and after notification of the change or adjustment, the
Lessee shall make payments based upon the recomputed rental and upon demand
shall pay any excess in the T5 Facility Rental due for such period as
recomputed, over amounts theretofore actually paid on account of the T5 Facility
Rental for such period. If such change or adjustment results in a reduction in
the T5 Facility Rental due for any period prior to notification, the Port
Authority will credit the Lessee with the difference between the T5 Facility
Rental as recomputed for that period and amounts of T5 Facility Rental actually
paid.
(iii)    If any adjustment in T5 Facility Rental referred to in subparagraph (a)
of this Paragraph is effective on a day other than the first day of a calendar
month, there shall be payable in advance on the effective date of rental
adjustment an installment of T5 Facility Rental equal to 1/12th of the increment
of annual T5 Facility Rental as increased, multiplied by a fraction of which the
numerator shall be the number of days from the effective date of the rental
adjustment to the end of the calendar month in which the rental adjustment was
effective and the denominator of which shall be the number of days in that
calendar month.


    (e)    Facility Rentals: Time of Payments.


The T5 Facility Rental hereunder shall be payable by the Lessee in advance in
equal monthly installments commencing on November 1, 2038 and on the first day
of each and every calendar month thereafter during the balance of the Term. If
the commencement date for the payment of T5 Facility Rental herein shall be
other than the first day of the month, or if any installment of T5 Facility
Rentals payable hereunder shall be for less than a full calendar month, then the
rental payment for the portion of the month for which said payment is due shall
be the monthly installment prorated on a daily basis using the actual number of
days in the said month.


(f)    Facility Rentals: Abatement.


In the event that the Lessee shall at any time by the provisions of the Lease
become entitled to an abatement of the T5 Facility Rental, said abatement shall
be computed as follows (it being understood that there shall be no abatement of
T5 Facility Rental under the Lease for any portion of the Premises or for any
portion of the Term except as specifically provided herein): for each square
foot of interior building space in Terminal 5 the use of which is denied to the
Lessee, abatement shall be calculated at the daily rate equal to the per square
foot Terminal 5 Facility Rental charge then in effect.


II.    Demolition Additional Rental; Terminal 5-i Additional Rental;
Continuation of Terminal 6 Basic Rental


(a)    The parties acknowledge that the definitions of the Terminal 6 Additional
Premises Term and the Additional Premises Expiration Date are being amended
pursuant to this Third Supplement so as to extend the duration of the Terminal 6
Additional Premises Term. Accordingly, the Terminal 6 Additional Premises Term
is being extended to the Additional Premises Expiration Date, as such term is
amended herein, and Terminal 6 Basic Rental shall be due and payable throughout
the entire Terminal 6 Additional Premises Term, as extended herein, through

10
{00644582.DOC}

--------------------------------------------------------------------------------



the Additional Premises Expiration Date, as extended herein. The amount of
Terminal 6 Basic Rental to be paid shall be calculated and adjusted in
accordance with the terms set forth in the Second Supplement as applied through
the Additional Premises Expiration Date, as amended and extended herein;
provided, however, “Schedule A” referenced in Paragraph 7 to the Second
Supplement shall be deleted and substituted with a revised “Schedule A”,
attached hereto and incorporated by reference herein.


(b)    For the avoidance of doubt, the Terminal 6 Basic Rental may never be less
than the minimum amounts set forth in “Schedule A”, attached to this Third
Supplement.


(c)    For avoidance of doubt, the parties agree that (i) with respect to
Demolition Additional Rental, referenced in Paragraph 8 of the Second
Supplement, scheduled payments of these rentals shall be due and payable through
December 27, 2015 as contemplated by the Second Supplement, and not through the
Additional Premises Expiration Date, as such term is amended herein and (ii)
with respect to the Terminal 5-i Additional Rental, referenced in Paragraph 8 of
the Second Supplement, the parties acknowledge that the outstanding balance due
was paid in full by the Lessee, by the delivery to the Port Authority of a lump
sum prepayment, as of January 1, 2013. Nothing in the preceding sentence shall
release or discharge the Lessee from any liability or obligation arising out of
its failure to timely make payments due of the Demolition Additional Rental and
the Port Authority reserves all rights available to it pursuant to the Lease and
in law or equity arising out of the Lessee’s failure to timely make such
payments.
    
4.    T5i Project-Phase 1.


(a)    The T5i Project-Phase 1 Work. In addition to the Redevelopment Work set
forth in the Lease (which Redevelopment Work, the Port Authority acknowledges
the Lessee has completed), the parties agree and acknowledge that on the
Premises leased to the Lessee under the Lease and the First Supplement prior to
the execution of the Second Supplement and, in addition, on a portion of the
Terminal 6 Additional Premises constituting the T6 Phase 1 Redevelopment Area,
the Lessee shall undertake a project to design and construct a renovation,
modification and expansion of the Terminal, the construction of which is more
specifically described in Paragraph 8 hereof (the “T5i Project-Phase 1”), of
which the details are set forth in the T5i Project-Phase 1 Basis of Design.


(b)    The Lessee shall invest no less than One Hundred Sixty Seven Million
Dollars ($167,000,000.00) to design and complete the Terminal expansion,
including without limitation the FIS facility, as part of the T5i Project-Phase
1 Work in accordance with the T5i Project Phase I Basis of Design, and shall
invest no less than Eight Million Dollars ($8,000,000.00) to complete the T5-T7
Ramp Improvement Work (defined herein). The aforesaid improvements are to be
completed in accordance with the T5i Project-Phase 1 Basis of Design.
 
(c)    The Lessee shall be solely responsible for compliance with all applicable
governmental laws, ordinances, enactments, resolutions, rules and regulations
and orders including, but not limited to, the filing of all documents required
by, and compliance with, the Port Authority’s TCAP relating to the T5i
Project-Phase 1 and the Port Authority’s policy on sustainable design as set
forth in the sustainable design guidelines promulgated by the Port Authority
Engineering Department from time to time.
 

11
{00644582.DOC}

--------------------------------------------------------------------------------



(d)    All terms, conditions and provisions of the Lease relating to the
Premises shall apply as well to the enclosed and unenclosed areas contemplated
to be constructed as part of the T5i Project-Phase 1 including, without
limitation, the provisions of the Lease relating to rentals, maintenance and
repair, utilities, concessions, insurance, liability and environmental matters,
unless expressly provided otherwise in this Third Supplement (including as
provided in Paragraph 3(I)(a) hereof).


5.    T5i Project –Phase 2 and T5i Project- Phase 3.


(a)    The Lessee shall have the right, at its sole option subject to the terms
of this Third Supplement, to further redevelop the Terminal 6 Additional
Premises during the Terminal 6 Additional Premises Term, to accommodate the
installation by the Lessee of three (3) additional Group III international gates
that will have the ability to accommodate one (1) Design Group V aircraft (which
redevelopment shall be referred to herein as the “T5i Project-Phase 2”).
Thereafter, the Lessee shall have the right, at its sole option but subject to
the terms of this Third Supplement, to install four (4) additional international
gates located on the Terminal 6 Additional Premises (which redevelopment shall
be referred to herein as the “T5i Project-Phase 3”). Each such redevelopment
shall be the subject of one or more separate and different agreements between
the Port Authority and the Lessee. The parties intend that redevelopment of the
Premises contemplated for T5i Project-Phase 2 and T5i Project-Phase 3 shall be
consistent with Appendix B of Exhibit 94.1 to the Lease, entitled “Appendix B:
Revised Concept Master Plan” and subject, in all events, to approval of the
Board of Commissioners of the Port Authority. For the avoidance of doubt, and
notwithstanding anything herein that may be implied to the contrary, the parties
acknowledge that even if the Lessee exercises its right to proceed with the T5i
Project-Phase 2, the Lessee shall not be obligated to proceed with the T5i
Project-Phase 3 and, similarly, in the event the Port Authority approves the
undertaking by the Lessee of T5i Project-Phase 2, the Port Authority shall not
be obligated to approve the undertaking by the Lessee of T5i Project-Phase 3.
However, the Port Authority shall be entitled to certain recapture rights,
described below in subparagraphs (b)(i)-(b)(v), in the event the Lessee elects
not to exercise its rights to proceed with the T5i Project-Phase 2 and, after so
proceeding, in the event the Lessee does not complete the full-buildout
contemplated by T5i Project-Phase 2 within a period of ten (10) years from and
after the occurrence of the T5i Project-Phase 1 DBO (the “Redevelopment Outside
Date”).


(b)    Notwithstanding the foregoing, nothing appearing in this Third Supplement
shall be construed to mean or imply that the Port Authority has agreed, or shall
be obligated to agree, to the redevelopment described in paragraph (a), above,
in whole or in part, or to act upon a proposal for such redevelopment, including
without limitation, submission of such proposal to the Port Authority’s Board of
Commissioners. In the event that the Lessee seeks to undertake T5i Project-Phase
2 and, thereafter, T5i Project-Phase 3, during the Terminal 6 Additional
Premises Term, the Lessee and the Port Authority shall proceed to enter into
negotiations regarding the terms of a mutually acceptable agreement or
agreements with respect to such undertaking or undertakings, as the case may be.


(i)    The Port Authority may proceed to offer the right to redevelop the
Terminal 6 Additional Premises to any third party upon the occurrence of any of
the following events:



12
{00644582.DOC}

--------------------------------------------------------------------------------



(x)    the Lessee does not seek to redevelop the Terminal 6 Additional Premises
by completing the T5i Project-Phase 2 (irrespective of whether or not the Lessee
seeks to undertake the T5i Project-Phase 3), in accordance with Appendix B of
Exhibit 94 to the Lease and the provisions of this Paragraph 5, by the
Redevelopment Outside Date (defined herein), or


(y)    the Lessee and Port Authority are unable to negotiate and execute a
mutually acceptable agreement governing T5i Project-Phase 2 (irrespective of
whether or not the Lessee seeks to undertake the T5i Project-Phase 3) by the
last day of the eighty fourth (84th) calendar month following the calendar month
in which the T5i Project-Phase 1 DBO occurs.


The portion of the Terminal 6 Additional Premises that the Port Authority is
permitted to recapture pursuant to this Paragraph (b) is referred to herein as
the “Non-Buildout Take Back Parcel”, but the parties acknowledge that the exact
dimensions of such parcel cannot be known as of the Effective Date.


(ii)    (x)    With respect to subparagraph (b)(i)(x), above, in this Paragraph,
if the Port Authority does not receive written notice from the Lessee on or
before the expiration of seventy-eight (78) months (starting from the first day
of the calendar month in which the T5i Project-Phase 1 DBO occurs) that it is
committed to proceed with redevelopment as described in clause (i)(y), then the
Lessee’s right to so redevelop shall be and be deemed expired and the Lessee
shall be deemed to have elected not to proceed with further redevelopment of the
Premises.


(y)    In the event the condition in subparagraph (i)(x), above, is satisfied
and the parties are able to negotiate and execute a mutually acceptable
agreement with respect to such redevelopment by the date specified in
subparagraph (i)(y), above, then the Lessee shall diligently undertake and
complete such redevelopment. If the Lessee has not completed the full-buildout
contemplated by T5i Project-Phase 2, as memorialized in the executed, mutually
acceptable agreement described in subparagraph (i)(y) with respect to T5i
Project-Phase 2, by the Redevelopment Outside Date for T5i Project-Phase 2, then
the Port Authority shall have the right, at any time from and after such
Redevelopment Outside Date, and without cause, to terminate the letting of the
Non-Buildout Take Back Parcel, in whole or in part. For the avoidance of doubt
and notwithstanding anything to the contrary stated herein, the full buildout of
T5i Project-Phase 2 must be completed by the tenth (10th) anniversary of the T5i
Project-Phase 1 DBO, failing which the Port Authority shall have the right to
terminate the letting of the Non-Buildout Take Back Parcel. The Port Authority
shall notify the Lessee of its intent to terminate the letting by sending
written notice of the same (“Non-Buildout Termination Notice”), specifying the
effective date of termination of the letting and identifying the portion of the
Non-Buildout Take Back Parcel which shall be the subject of the termination of
the letting.


(iii)    Within one hundred and eighty (180) calendar days after the date of the
Non-Buildout Termination Notice, the Lessee shall be entitled to exercise a
right of first refusal to complete the redevelopment that was to have been
completed by the applicable Redevelopment Outside Date. Lessee must exercise its
right of first refusal by sending written notice (“Right of First Refusal
Notice”) to the Port Authority stating its exercise

13
{00644582.DOC}

--------------------------------------------------------------------------------



thereof and such notice also shall include at least (x) a covenant by the Lessee
to complete the applicable T5i Project-Phase 2 and (y) a covenant to enter into
a written agreement with the Port Authority within one hundred eighty (180)
calendar days of the date of the Non-Buildout Termination Notice, as timely
sent, which agreement would contain the material terms of the arrangement for
the Lessee to complete T5i Project-Phase 2, including, without limitation, (A) a
final completion date for such redevelopment, (B) the minimum capital investment
to be made by the Lessee to complete such redevelopment, and (C) the engineering
and architectural specifications, acceptable to the Port Authority as part of
its TCAP, to complete such redevelopment; provided, however, the Right of First
Refusal Notice shall be void and of no force or effect, and the Lessee’s right
of first refusal shall expire and cease to exist, in the event the Port
Authority and the Lessee have not entered into said written agreement within one
hundred eighty (180) calendar days of the date of the Non-Buildout Termination
Notice, inclusive of such date. In the event the Lessee’s right of first refusal
expires as aforesaid, the Port Authority may, but shall not be obligated to,
proceed to terminate the letting of the Non-Buildout Take Back Parcel upon
written notice to the Lessee.


(iv)    In the event the Port Authority terminates the letting of the
Non-Buildout Take Back Parcel as contemplated by this Paragraph 5(b), the Port
Authority shall do so in a manner that enables the Lessee to continue to use the
Premises, including each of the T5i Project-Phase 1 functional elements as
described in Paragraph 8(a) below, for the purposes set forth in Section 5 of
the Lease, entitled “Use of Premises”, pursuant to Section 48 of the Lease,
entitled “Quiet Enjoyment”.


(v)    Time shall be of the essence with respect to the deadlines set forth
above in subparagraphs (i), (ii) and (iii), above.


(vi)    The agreed-upon date for the Lessee to complete the full-buildout
contemplated by T5i Project-Phase 2 shall be specified in the written agreement
between the Lessee and the Port Authority described in subparagraph (b)(i)(y)
above, it being understood that the Redevelopment Outside Date for the
completion of T5i Project-Phase 2 shall be no later than as stated, above, i.e.,
the tenth (10th) anniversary of the T5i Project-Phase 1 DBO.


(vii)    From and after the effective date of the termination of the letting of
the area identified on the Non-Buildout Termination Notice, and provided the
Lessee has fully vacated the same, the Lessee shall become entitled to an
abatement of the Terminal 6 Basic Rental set forth in Paragraph 6 of the Second
Supplement (as adjusted in accordance with Paragraph 7 of the Second Supplement,
and as further adjusted pursuant to this Third Supplement) applicable to such
area, calculated at the daily rate equal to the per square foot Terminal 6 Basic
Rental rate in effect on the day preceding the effective termination date. The
right to abatement shall be subject to paragraph (d), below, of this Paragraph.


(c)    In the event the Port Authority terminates the letting of the
Non-Buildout Take Back Parcel as contemplated by Paragraph 5(b), above, the
following shall apply as of the effective date of such termination:

14
{00644582.DOC}

--------------------------------------------------------------------------------



(1)    Effective as of the effective termination date of the letting of the
Non-Buildout Take Back Parcel, the Lessee shall and be deemed to have granted,
bargained, sold, surrendered and yielded up and by these presents have granted,
bargained, sold, surrendered and yielded up unto the Port Authority, its
successors and assigns, forever, its rights in the Non-Buildout Take Back Parcel
and the term of years with respect thereto under the Lease as amended herein yet
to come and shall and be deemed to have given, granted, surrendered and by these
presents does give, grant and surrender to the Port Authority, its successors
and assigns, all the rights, rights of renewal, licenses, privileges and options
of the Lessee granted by the Lease as amended herein with respect to the
Non-Buildout Take Back Parcel, all to the intent and purpose that the said
Terminal 6 Additional Premises Term under the Lease as amended herein and the
said rights of renewal, licenses, privileges and options may be wholly merged,
extinguished and determined on the Non-Buildout Take Back Parcel surrender date
(“Non-Buildout Take Back Parcel Surrender Date”), with the same force and effect
as if the said Terminal 6 Additional Premises Term were in and by the provisions
of the Lease as amended herein originally fixed to expire on the Non-Buildout
Take Back Parcel Surrender Date, but the Lease and the letting thereunder as
amended herein shall continue in full force and effect as to the remainder of
the Premises under the Lease as amended herein and in accordance with all the
terms and provisions thereof.


(2)     The Lessee hereby covenants on behalf of itself, its successors and
assigns that (x) it has not done or suffered and will not do or suffer anything
whereby the Non-Buildout Take Back Parcel or the Lessee’s leasehold therein, has
been or shall be encumbered as of the Non-Buildout Take Back Parcel Surrender
Date in any way whatsoever; (y) the Lessee is and will remain until the
Non-Buildout Take Back Parcel Surrender Date the sole and absolute owner of the
leasehold estate in the Non-Buildout Take Back Parcel and of the rights, rights
of renewal, licenses, privileges and options granted by the Lease, as amended
herein, with respect thereto and that the same are and will remain until the
Non-Buildout Take Back Parcel Surrender Date free and clear of all liens and
encumbrances of whatsoever nature; and (z) the Lessee has full right and power
to make this agreement.


    (3)     All promises, covenants, agreements and obligations of the Lessee
with respect to the Non-Buildout Take Back Parcel which under the provisions
thereof would have matured upon the date originally fixed for the expiration of
such portion of the Premises, or upon the termination of the letting of the
Premises prior to the said date, or within a stated period after expiration or
termination shall, notwithstanding such provisions, mature upon the Non-Buildout
Take Back Parcel Surrender Date and shall survive the delivery of the
Non-Buildout Termination Notice by the Port Authority to the Lessee.


(4)      As of the Non-Buildout Take Back Parcel Surrender Date, the Lessee
shall and shall have released and discharged and does by these presents release
and discharge the Port Authority from any and all obligations on the part of the
Port Authority to be performed under the Lease as amended herein with respect to
Non-Buildout Take Back Parcel. The Port Authority does by these presents release
and discharge the Lessee from any and all obligations on the part of the Lessee
to be

15
{00644582.DOC}

--------------------------------------------------------------------------------



performed under the Lease as amended herein with respect to the Non-Buildout
Take Back Parcel for that portion of the Term subsequent to the Non-Buildout
Take Back Parcel Surrender Date; it being understood that nothing herein
contained shall release, relieve or discharge the Lessee from any liability for
rentals or for other charges that may be due or become due to the Port Authority
for any period or periods prior to the Non-Buildout Take Back Parcel Surrender
Date, or for breach of any other obligation on the Lessee’s part to be performed
under the Lease as amended herein for or during such period or periods or
maturing pursuant to the foregoing paragraph, nor shall anything herein be
deemed to release the Lessee from any liability for rentals or other charges
that may be due or become due to the Port Authority for any other portion of the
Premises or for breach of any other obligation on the Lessee’s part to be
performed under the Lease as amended herein.


(5)     The Lessee hereby agrees to terminate its occupancy of the Non-Buildout
Take Back Parcel and to deliver actual, physical possession of the Non-Buildout
Take Back Parcel to the Port Authority, on or before the Non-Buildout Take Back
Parcel Surrender Date, in the condition required by the Lease upon surrender.
The Lessee further agrees that it shall remove all of the Lessee’s personal
property from the Non-Buildout Take Back Parcel prior to the Non-Buildout Take
Back Parcel Surrender Date, and all the terms and conditions of Section 29 of
the Lease with respect to termination of the letting shall apply to any of the
Lessee’s personal property not so removed.
 
(6)     The Lessee hereby acknowledges that each and every term, provision and
condition of the Lease as amended herein shall continue to apply to the Premises
(including without limitation the Terminal 6 Additional Premises) remaining
after the termination of Non-Buildout Take Back Parcel.
(7)    If Parcel TH1 is contained within the boundaries of the Non-Buildout Take
Back Parcel (which assumes the Port Authority did not previously recapture
Parcel TH1 and pay to the Lessee the pro rata portion of the Lessee’s cost to
initially construct the hardstand located on Parcel TH1 as described in
Paragraph 7(c) of this Agreement), then the Port Authority shall be obligated to
pay to the Lessee such pro rata amount as calculated in said Paragraph 7(c).
(d)    Notwithstanding anything to the contrary stated in this Paragraph or in
Paragraph 7, if for any reason during the 240 month period after the T5i
Project-Phase 1 DBO there is a re-transfer of Parcel TH1 from the Port Authority
to the Lessee, i.e., if Parcel TH1 becomes re-included as part of the Premises,
then as of the effective date of such re-transfer (i) the Port Authority’s
obligation to pay any unpaid balance of any portion of the Lessee’s cost to
initially construct the hardstand located on Parcel TH1 under this Paragraph or
under Paragraph 7 shall terminate, and (ii) the Lessee shall be obligated to
reimburse the Port Authority for the amount paid to the Lessee for its cost to
initially construct the hardstand located on Parcel TH1, except the amount to be
reimbursed to the Port Authority shall represent only the pro rata cost
(calculated using the same straight-line basis depreciation formula set forth in
Paragraph 7) for the period from the effective date of such re-transfer through
the balance of the 20-year amortization period, i.e., the cost multiplied by a
fraction, the numerator of which shall be 240 minus the number of whole calendar
months that have elapsed from the T5i Project-Phase 1 DBO to the effective date
of re-transfer and the

16
{00644582.DOC}

--------------------------------------------------------------------------------



denominator of which shall be 240. Additionally, any abatement of Terminal 6
Basic Rental shall cease as of the effective date of any such re-transfer.


6.    Use of the Terminal 6 Additional Premises.


(a)     Notwithstanding the provisions of Paragraph 3 of the Second Supplement,
entitled “Use of the Terminal 6 Additional Premises”, the Lessee shall use the
Terminal 6 Additional Premises solely for the following purposes: (i) the T6
Non-Phase 1 Redevelopment Area shall continue to be used solely for the purpose
of maintaining, de-icing and parking aircraft, loading and unloading passengers
and cargo, and parking/storing, fueling and servicing ground service equipment
on the paved areas of the Terminal 6 Additional Premises, consistent with said
Paragraph 3; and (ii) the T6 Phase 1 Redevelopment Area shall be used for the
same purposes as described in clause (i), above, as well as for the completion
of the T5i Project-Phase 1 and, after the T5i Project DBO, the T6 Phase 1
Redevelopment Area shall be used for the purposes contemplated by the T5i
Project-Phase 1, subject to any recapture rights exercised by the Port Authority
pursuant to the Lease, as amended.


(b)    With respect specifically to the one Group V aircraft hardstand parking
position, together with associated ramp area, to be used on a shared basis with
a Terminal 7 aircraft operator subject to the Lessee’s priority of use as
further described in Paragraph 8(a)(vi), below, the Lessee agrees to enter into
a mutually beneficial written agreement with at least one Terminal 7 aircraft
operator for use of the aforesaid aircraft hardstand parking position and
related ramp area. The Lessee shall use its best efforts to enter into the
mutually beneficial written agreement within one hundred eighty (180) calendar
days of the T5i Project-Phase 1 DBO, the effectiveness of which written
agreement(s) shall be subject to the prior written consent of the Port
Authority. The failure to use its best efforts to enter into the mutually
beneficial, Port Authority-approved agreement(s) as described in the preceding
sentence shall be deemed a material default of this Third Supplement and,
accordingly, the Lease. The Port Authority shall make the determination as to
whether the Lessee has used its best efforts, as aforesaid, acting in a
non-arbitrary and non-capricious manner. The area which is the subject of such
shared use is identified on Exhibit TH as Parcel HS.


7.     Right of the Port Authority to Terminate a Portion of the Premises -
Parcel TH Hardstand Areas.


(a)    Reference is made to Paragraph 14 of the Second Supplement, pursuant to
which the Port Authority was granted a right to terminate a portion of the
Terminal 6 Additional Premises on a permanent basis, at any time after the
Demolition Work Completion Date on ninety (90) days’ prior notice to the Lessee.
Such portion of the Terminal 6 Additional Premises was identified as Parcel T.
Attached hereto as Exhibit TH and hereby made a part hereof is a sketch
approximately identifying two portions of Parcel T, as follows: (i) an area
constituting the exclusive hardstand position to be constructed by the Lessee as
part of the T5i Project-Phase 1 (“Parcel TH1”) and (ii) an additional area that
may be needed to enable the construction of an additional hardstand position
(“Parcel TH2”), it being agreed that, subject to the Lessee’s rights to use of
the Premises as set forth in Section 5(b)(iv) above, the exact dimension of
Parcel TH2 shall be determined by the Port Authority, in its sole and absolute
discretion, as being an area that is adequate to enable the construction of an
additional hardstand position (Parcel TH1 and Parcel TH2 together collectively
called the “Parcel TH Hardstand Areas”).



17
{00644582.DOC}

--------------------------------------------------------------------------------



The parties acknowledge that if Parcel TH1 is used for Group V aircraft, Taxiway
W would need to be widened and this in turn would require the Port Authority to
adjust the centerline of Taxiway W, the lease line separating the T6 Additional
Premises and the Terminal 7 leasehold, and existing easements related thereto,
in order to assure that the Lessee has access to Parcel TH1.


(b)    Without limiting the generality of Paragraph 14(a) of the Second
Supplement, or Paragraph 2(c)(3) of the Second Supplement, said Paragraph 14
shall be deemed modified as of the Effective Date as follows:


(i)    During the period between the Effective Date hereof and the day preceding
the third (3rd) anniversary of the T5i Project-Phase 1 DBO, the Port Authority
shall not exercise its termination rights under Paragraph 14 of the Second
Supplement. As of the third (3rd) anniversary of the T5i Project-Phase 1 DBO,
the Port Authority’s termination rights with respect to Parcel T shall be in
full force and effect and shall be a right to terminate in whole or in part the
portions of Parcel T comprised of (x) Parcel TH1 and (y) Parcel TH2. The last
sentence of Paragraph 14(a) of the Second Supplement shall be revised to
acknowledge that the Port Authority’s said termination rights shall be for the
sole purpose of (1) accommodating aircraft operated by a Terminal 7 aircraft
operator or (2) accommodating aircraft displaced from other locations at the
Airport as a result of a transfer of control of Terminal 7 to the Port
Authority, an airline or a third party.


(ii)    The termination of any portion of Parcel T shall be effected in
accordance with the provisions of Paragraph 14 such that the Parcel T
Termination Notice shall instead apply to the portion(s) of Parcel T as to which
the letting is being terminated and the notice shall identify the areas to be so
terminated, and the Parcel T Surrender Date shall instead apply to the surrender
date of the portion(s) of Parcel T as to which the letting is being terminated
and shall identify the respective surrender dates for the area(s) to be so
terminated. The remaining provisions of Paragraph 14(a) shall remain in full
force and effect and shall apply in the same way to a partial termination as to
a whole termination, e.g., such provisions shall apply as to the portion of
Parcel T as to which the letting is being terminated as the same would apply if
the letting of the whole of Parcel T was being terminated. The Lessee hereby
acknowledges that each and every term, provision and condition of the Lease as
amended herein shall continue to apply to the Premises (including without
limitation the Terminal 6 Additional Premises) remaining after the termination
of the relevant portion(s) of Parcel T.
(iii)    Nothing in this Third Supplement or the exercise by the Port Authority
of its rights to recapture a portion of Parcel T as contemplated herein shall
constitute a modification of Paragraph 2(c)(3) of the Second Supplement,
referencing Easement Area C, it being understood that Easement Area C would come
into existence upon the termination of the letting of the Parcel TH Hardstand
Areas. The parties acknowledge that such easement is necessary so that a Group V
aircraft can access Parcel TH1.


(iv)    In the event the Port Authority and the Lessee hereinafter enter into
written agreements to modify the Lease in order to implement T5i Project-Phase
2, and, if agreed upon, T5i Project-Phase 3, such agreement(s) shall provide for
the re-inclusion, as part of the Premises under the Lease, of the Parcel TH
Hardstand Areas, in connection with T5i Project-Phase 2 or T5i Project-Phase 3,
as applicable, unless the parties agree otherwise.

18
{00644582.DOC}

--------------------------------------------------------------------------------



The terms and conditions of such re-inclusion shall be memorialized in said
written agreement(s), as applicable.


(v)     From and after the day immediately following the surrender date of any
portion of Parcel T permitted to be terminated, as applicable, in accordance
with Paragraph 9 of the Second Supplement, and providing the Lessee has fully
vacated the same, the Lessee shall be entitled to an abatement on a per square
foot basis of the Terminal 6 Basic Rental set forth in Paragraph 6 of the Second
Supplement (as adjusted in accordance with Paragraph 7 of the Second Supplement)
for the portion of Parcel T so terminated. The right to abatement shall be
subject to paragraph (c)(vii), below, of this Paragraph.


(vi)    The Lessee’s obligations with respect to a Parcel T Termination
Baseline, as defined in the Second Supplement, are set forth in subparagraph
(s)(3) of Paragraph 12 of the Second Supplement, entitled “Environmental
Obligations”. The Parcel T Termination Baseline was completed by Lessee, was
entitled “Parcel T Exit Baseline Environmental Site Assessment” and was dated
February 2012. No Remediation has commenced or been pursued by Lessee at Parcel
T as of the Effective Date. Lessee’s obligation to commence and complete such
Remediation shall be done in accordance with the Second Supplement including,
but not limited to, completion in accordance with subparagraph (t) of Paragraph
12 of the Second Supplement by the Additional Premises Expiration Date as such
term was defined in the Second Supplement (December 27, 2015), without regard to
modifications to its definition made in this Third Supplement, except only for
such ongoing monitoring for natural attenuation, and any other remediation work
expressly permitted to take place after December 27, 2015, as is described in an
environmental Remediation action work plan approved in writing by the Port
Authority and authorized by the DEC. All obligations which are those of the
Lessee under the Lease would also include responsibility for obtaining a NFA
with regard to any spill at or in such area and for all costs associated with
any ongoing and/or long-term monitoring, reporting and closure activities both
before and after December 15, 2015. The obtaining of a NFA status would include
the completion of all necessary remedial actions, monitoring and reporting
necessary to obtain such NFA status.
        
(c)    In the event that the Port Authority exercises its rights under this
Paragraph to terminate the letting of the Parcel TH Hardstand Areas (or relevant
part thereof), the Port Authority shall pay the Lessee a pro rata share of the
Lessee’s cost to initially construct the hardstand, located on the Parcel TH
Hardstand Areas, as part of T5i Project-Phase 1. The cost and the pro rata share
thereof shall be ascertained as stated below in this subparagraph (c); provided,
however, that tender of payment of said pro-rated cost by the Port Authority to
the Lessee shall not be prerequisite to the exercise of the right of termination
under this Paragraph. On the payment by the Port Authority of said pro-rated
cost, all fixtures, equipment and improvements furnished by the Lessee in the
Parcel TH Hardstand Areas and all interest of the Lessee therein which have not
already become the property of the Port Authority shall be and become the
property of the Port Authority and the Lessee promptly shall execute any and all
instruments necessary to transfer title to any such interest; provided, further,
however, that the Port Authority may by notice relinquish its right to any such
fixtures, equipment or improvements.


(i)     The sum of the following items of actual cost incurred by the Lessee for
such initial construction of the Parcel TH Hardstand Area hardstand, constructed
as part of T5i Project-Phase 1, to the extent that such sum is permitted by
generally accepted accounting

19
{00644582.DOC}

--------------------------------------------------------------------------------



principles consistently applied and, in addition, to the extent such sum does
not exceed the amount of Eight Million Dollars and No Cents ($8,000,000.00) in
the aggregate, shall constitute the "cost" under this Paragraph and under
subdivisions (ii), (iii), (iv), (v), and (vi) hereof:


(1)     Direct labor and material costs;


(2)     Contract costs for purchases and installation excluding those of the
types mentioned in the following subdivision (3);
    
(3)     Engineering, architectural, planning, designing, financing, interest,
insurance, and other overhead or carrying charges which are due for a period
ending not later than the date of completion of installation of any such initial
equipment, fixtures or improvements for which they are incurred, and not to
exceed fifteen (15) % of the total of the amounts covered by subdivisions (1)
and (2) above.


For the avoidance of doubt, the calculation of the aggregate amount stated above
is subject to the application of subdivisions (ii), (iii), (iv), (v) and (vi),
below.


(ii)     A statement of the cost (not to exceed the above-stated $8,000,000.00
amount) detailing all the foregoing, including copies of invoices and contracts
and certified by a responsible financial officer of the Lessee, shall be
delivered by the Lessee to the Port Authority not later than ninety (90) days
after the completion of all such initial improvements, and the Lessee shall
permit the Port Authority, by its agents, employees and representatives, at all
reasonable times prior to a final settlement or determination of cost, to
examine and audit the records and books of account of the Lessee within the Port
of New York District during such time; the Lessee agrees to keep such records
and books of account within the Port of New York District during such time.


(iii)    If the Lessee includes in cost any items as having been incurred but
which, in the opinion of the Port Authority, not acting in an arbitrary or
capricious manner, if so incurred is not an item properly chargeable to cost
under sound accounting principles, then the Port Authority within ninety (90)
days after receipt of the said statement of cost as mentioned in subparagraph
(ii) above, shall give written notice to the Lessee stating its objection to any
such item and the grounds therefor. The Port Authority shall advise the Lessee
in writing of the total approved cost determined under this subparagraph (iii)
within ninety (90) days after such determination is finalized by the Port
Authority, subject to audit.
        
(iv)    The proration of cost as referred to in this Paragraph shall be
ascertained by multiplying the cost by a fraction, the numerator of which shall
be 240 minus the number of whole calendar months that have elapsed since the T5i
Project- Phase 1 DBO (i.e., elapsed up until the Parcel T Surrender Date) and
the denominator of which shall be 240 (representing a 20-year amortization
period from and after the T5i Project- Phase 1 DBO); provided, however, in all
events, in calculating the amount that the Port Authority shall be obligated to
pay to the Lessee under said Paragraph, the amount to be paid shall not exceed
the amount of the Lessee’s cost (as calculated in accordance with subparagraph
(i) of this subparagraph) less annual depreciation thereof (on a straight-line
basis over the term of the letting of the Parcel TH Hardstand Areas) for the
period that has elapsed from the T5i Project- Phase 1

20
{00644582.DOC}

--------------------------------------------------------------------------------



DBO to the effective surrender date of the Parcel TH Hardstand Areas (Parcel T
Surrender Date), as carried on the Lessee’s books in accordance with generally
accepted accounting principles consistently applied.


(v)    In ascertaining the amount that the Port Authority shall be obligated to
pay to the Lessee under this Paragraph, the cost computed as heretofore stated
in this subparagraph shall be diminished by the amount that any part of the
components of cost as stated in subdivisions (1), (2), and (3) of subparagraph
(i) above are secured by liens, mortgages, other encumbrances or conditional
bills of sale on such fixtures and improvements, and any other amounts
whatsoever due under the Lease from the Lessee to the Port Authority. In no
event whatsoever shall cost, as defined and computed in accordance with this
Paragraph include any expenses, outlays or charges whatsoever by or for the
account of the Lessee for or in connection with any fixtures or the making of
any improvement mentioned in this Paragraph unless said fixtures and/or
improvements are actually and completely installed in and/or made to the
Premises.


(vi)    Notwithstanding anything to the contrary stated or implied elsewhere in
the Lease, the Port Authority’s obligation to pay the Lessee for costs
associated with its hardstand improvements as aforesaid shall be subject to
satisfaction of all of the following conditions precedent: (x) the Lessee shall
have vacated and surrendered possession of the Parcel TH Hardstand Areas to the
Port Authority in accordance with the terms, covenants and conditions of this
Third Supplement, (y) the Lessee is not then in default under the Lease beyond
any applicable notice and grace period stated in the Lease, and (z) the Lessee
shall have theretofore provided the Port Authority with the statement of cost,
and any other substantiating documentation, described in subparagraph (c)(ii),
above, of this Paragraph necessary in the opinion of the Port Authority to
ascertain the amount of cost which is the subject of the payment.


(vii)    If for any reason during the 240 month period after the T5i
Project-Phase 1 DBO there is a re-transfer of Parcel TH1 from the Port Authority
to the Lessee, i.e., if Parcel TH1 becomes re-included as part of the Premises,
then as of the effective date of such re-transfer (x) the Port Authority’s
obligation to pay any unpaid balance of any portion of the Lessee’s cost to
initially construct the hardstand located on Parcel TH1 under this Paragraph 7
shall terminate, and (y) the Lessee shall be obligated to reimburse the Port
Authority for the amount paid to the Lessee for its cost to initially construct
the hardstand located on Parcel TH1, except the amount to be reimbursed to the
Port Authority shall represent only the pro rata cost (calculated using the same
straight-line basis depreciation formula set forth above in this Paragraph 7)
for the period from the effective date of such re-transfer through the balance
of the 20-year amortization period, i.e., the cost multiplied by a fraction, the
numerator of which shall be 240 minus the number of whole calendar months that
have elapsed from the T5i Project-Phase 1 DBO to the effective date of
re-transfer and the denominator of which shall be 240. Additionally, any
abatement of Terminal 6 Basic Rental shall cease as of the effective date of any
such re-transfer.


8.    Construction of the T5i Project-Phase 1.


(a)    T5i Project-Phase 1 Components.



21
{00644582.DOC}

--------------------------------------------------------------------------------



T5i Project-Phase 1 shall include, without limitation, the elements identified
below:


(i) construction of an extension to Terminal 5 of approximately 150,000 square
feet on three levels, to create an international arrivals hall, inclusive of the
following:


(1) a customs and border protection facility designed to accommodate up to 1200
passengers per hour and associated customs and border protection support spaces;


(2) construction of two (2) new international baggage claim units;


(3)    addition of a passenger security checkpoint at a location in the new
expansion area, with new vertical access from the ground level;


(4)    construction of new makeup areas and additional baggage re-check
operations space; and


(5)     operational space


(ii)     three new enplaning and deplaning aircraft building gate positions
(together with all associated preconditioned air and ground power support and
hydrant fuel and related areas and facilities) capable of handling either
international or domestic flights;


(iii) all appropriate and necessary work for the construction of Concession
Areas (as defined in the Lease) consisting of a minimum of 8,000 total square
feet of floor space to be made available for consumer services as more fully
described and set forth in Sections 73 through 81 to the Lease including,
without limitation, the construction and installation of utility lines (which
are to serve the Concession Areas) to the perimeter of the individual concession
premises;


(iv) conversion of three (3) domestic enplaning and deplaning aircraft building
gate positions to three (3) enplaning and deplaning aircraft building gate
positions capable of handling either international or domestic flights, each of
which have hydrant access to the Airport’s underground fuel system;


(v) modification and rehabilitation of certain sections of the ramp area located
between Terminal 5 and Terminal 7 so as to construct three (3) Group III
aircraft hardstand parking positions for the Lessee’s operations at the Airport,
served by bus, and two (2) Group V aircraft hardstand parking positions, it
being understood that (x) one Group V aircraft hardstand parking position,
located on Parcel TH1, together with associated ramp area will be provided to an
aircraft operator that is a tenant or occupant of Terminal 7, for exclusive use
by such aircraft operator, and (y) the other Group V aircraft hardstand parking
position, located on Parcel HS, together with associated ramp area, will be used
on a shared basis by the Lessee and an aircraft operator that is a tenant or
occupant of Terminal 7 (more particularly addressed in Paragraph 6(b) herein);
provided, however, that with respect to such shared use, the aircraft operations
of the Lessee shall have priority over the operations of such Terminal 7
aircraft operator but subject nevertheless to other terms and conditions of the
Lease including, without limitation, Section 42, entitled “Requesting Airlines
at the Airport”;

22
{00644582.DOC}

--------------------------------------------------------------------------------



and provided, further, however, that in the event the Port Authority exercises
its right to terminate the letting of the Parcel TH Hardstand Areas pursuant to
Paragraph 7 of this Third Supplement, then (1) the Lessee shall have no
obligation to comply with clause (x), above, and (2) the Lessee’s obligations
with regard to shared use of the parking position described in clause (y) shall
terminate and the Lessee shall be entitled to exclusive use of such parking
position. Any use of such parking position by such Terminal 7 aircraft
operator(s) as specified in the foregoing clauses (x) and (y) shall be subject
to a written agreement or agreements between the Lessee and such aircraft
operator(s), as approved in writing in advance by the Port Authority. For
avoidance of doubt, such agreement(s), shall allow, among other things, for the
Lessee to collect a reasonable fee for the use of such parking positions by such
aircraft operator(s). The work described in this subparagraph (v) shall be
referred to herein as the “T5-T7 Ramp Improvement Work”. The T5-T7 Ramp
Improvement Work shall include only work performed on the Terminal 6 Additional
Premises;


(vi)    modification and extension of the existing terminal building to
accommodate the expected increase in passenger traffic and new operational
needs, including:
    
(1)    passenger holdrooms supporting the three existing aircraft building gate
positions;


(2)    baggage make-up areas;


(3)    baggage handling system; and


(4)    operational space.


(vii)    all construction shall be with a design that enables growth in multiple
phases in the future (see references to T5i Project-Phase 2 and T5i
Project-Phase 3 herein) in order to increase gate, ticketing and processing
capacity for the Lessee’s operations at the Terminal and arrivals and departure
roadway capacities to maintain IATA level of service “C” for all
Terminal-related functions; and


(viii)    in connection with and in addition to (but not as a part of) the T5i
Project-Phase 1, the Lessee shall, in accordance with the provisions of Section
73 of the Lease, entitled “Consumer Services”, submit for Port Authority
approval, and thereafter implement, a new comprehensive consumer services plan
relating to the new Concession Areas referred to in Paragraph 8(a)(1), above.
The foregoing shall not relieve the Lessee from its obligation under said
Section 73 to submit to the Port Authority for its written approval at annual
intervals a revised comprehensive consumer services covering the entire
Premises.


(b)    Comprehensive Plan.


(1)    Comprehensive Plan.


The Lessee has submitted to the Port Authority for review a design document
entitled “JetBlue Airways JFK T5i Basis of Design Rev 4” relating to the T5i
Project-Phase 1, a copy of the final version, as approved by the Port Authority,
is attached hereto, hereby made a part hereof and marked Exhibit GG (the “T5i
Project-Phase 1 Basis of Design”), and has submitted, or shall

23
{00644582.DOC}

--------------------------------------------------------------------------------



submit, for the Port Authority’s review further plans and specifications based
on the approved T5i Project-Phase 1 Basis of Design (such plans and
specifications, upon approval by the Port Authority, together with the approved
T5i Project-Phase 1 Basis of Design, the “Comprehensive Plan”). The work of
designing and constructing the T5i Project-Phase 1, as set forth in the
Comprehensive Plan, shall be referred to herein as the “Construction Work”.


(2)    Contents of Comprehensive Plan.


The Comprehensive Plan shall include the construction of the T5i Project-Phase
1, and shall include, without limitation, the following:



24
{00644582.DOC}

--------------------------------------------------------------------------------



(i)    Three (3) new aircraft building gate positions, together with all
associated and related areas and facilities, including without limitation
passenger boarding gate lounges;
(ii)    Five (5) hardstand positions, inclusive of the shared hardstand position
on Parcel HS and the exclusive hardstand position on Parcel TH1;
(iii)    All appropriate work for the construction of utility and mechanical
equipment rooms and spaces and crawl spaces;
(iv)    All appropriate preparatory work for the construction of new Concession
Areas, including without limitation the installation of utility lines to the
perimeter of the new Concession Areas;
(v)    Construction, installation and tie-in of all appropriate utility lines,
pipes, mains, drains, cables, manholes, wires, conduits and other facilities
required in connection with or relating to the mechanical, water, electrical,
storm sewer, sanitary sewer, communications, security, fire alarm, fire
protection, gas, aircraft fueling and other systems or facilities including all
necessary relocations including, but not limited to, all necessary pipes,
valves, materials and other equipment and accessories necessary to the use and
operation of the heating, cooling, electrical, water, communications and other
utility systems which are to serve the Premises, all as set forth in the T5i
Project-Phase 1 Basis of Design with respect to the T5i Project-Phase 1, as well
as any of the foregoing that become necessary with respect to other portions of
the Premises in consequence of the construction of the T5i Project-Phase 1;
(vi)    The construction and installation of additions and modifications to the
underground fuel distribution system, including but not limited to underground
pipelines, cathodic protection, emergency fuel shutoffs, fuel mains and stubs
necessary or required to tie into the distribution portion of the Underground
Fuel System at the Airport to accommodate and serve the new and
relocated/reconfigured aircraft building gate positions;
(vii)     To the extent permitted by KIAC, all work necessary or required to
construct lateral mains to tie into the Central Terminal Area ring supply lines
for hot water for heating and domestic use purposes only and chilled water for
air conditioning purposes only; provided, however, that to the extent permitted
by KIAC, such work, upon completion, shall become the property of the Port
Authority or its designee and shall not be part of the Premises;
(viii)    As appropriate, construction of new, and/or modification of existing,
circulation areas;
(ix)    As appropriate, construction of new, and/or modification of existing,
aircraft ramp and apron areas;
(x)    All grading and paving of ground areas and appropriate landscaping
together with all related and associated work;
(xi)    All taxilanes, taxiway access stubs, taxiways, restricted vehicles
service road (also known as RVSR) and associated and related areas and
facilities including without limitation all paving, line striping, lighting
(including centerline lights) and signage appropriate or necessary in connection
with the construction of the T5i Project-Phase 1;
(xii)    All necessary or required blast fences and other fencing; and

25
{00644582.DOC}

--------------------------------------------------------------------------------



(xiii)    All other appropriate or necessary work in connection with
effectuation of the T5i Project-Phase 1 including, without limitation, all
borings, surveys, route marker signs, obstruction lights and material
inspections and testing, and also including all other tie-ins, temporary and
otherwise, to utility lines and roadway access stubs.
(3)    Updates.


The Lessee shall keep the Comprehensive Plan up to date and shall submit to the
Port Authority for its approval all amendments, supplements or modifications
thereto, which amendments, supplements or modifications shall not become
effective until the same have been approved by the Port Authority.
            
(c)    Risk of Loss. With respect to the Lessee’s Construction Work, the Lessee
shall procure insurance in its own name as insured, and including the City
Insureds and the Port Authority, and its Commissioners, officers, agents and
employees as additional insured, against the following risks, whether they arise
from acts or omissions of the Lessee, any contractors of the Lessee, the Port
Authority, third persons, or from acts of God or the public enemy, or otherwise,
excepting only risks which result solely from affirmative willful acts done by
the Port Authority subsequent to commencement of the work:


(1)    The risk of loss or damage to all such construction, if any, prior to the
completion thereof. In the event of such loss or damage, the Lessee shall
forthwith repair, replace and make good the work without cost to the Port
Authority;


(2)    The risk of death, injury or damage, direct or consequential, to the Port
Authority, and its Commissioners, officers, agents and employees, and to its or
their property, arising out of or in connection with the performance of the
work. The Lessee shall indemnify and hold harmless the Port Authority, and its
Commissioners, officers, agents and employees, for all such injuries and damages
(including without limitation, direct or consequential damages), and for all
loss suffered by reason thereof; and
        
(3)    The risk of claims and demands, just or unjust, by third persons against
the Port Authority, and its Commissioners, officers, agents and employees,
arising or alleged to arise out of the performance of the work. The Lessee shall
indemnify and hold harmless the Port Authority, and its Commissioners, officers,
agents and employees, against and from all such claims and demands, and for all
loss and expense incurred by it and by them in the defense, settlement or
satisfaction thereof including without limitation thereto, claims and demands
for death, for personal injury or for property damage, direct or consequential.
  
(d)    Required Subcontract Provision.


In addition to and without limiting any terms and provisions hereof, the Lessee
shall provide in all of its contracts and subcontracts covering the Lessee’s
Construction Work, or any portion thereof, the following provision:

26
{00644582.DOC}

--------------------------------------------------------------------------------





“If (i) the contractor fails to perform any of its obligations under the
contract, including its obligation to [the Lessee] or to [the Construction
Manager], as the case may be, to pay any claims lawfully made against it by any
materialman, subcontractor or workman or other third person which arises out of
or in connection with the performance of the contract or (ii) any claim (just or
unjust) which arises out of or in connection with the contract is made against
[the Lessee] or [the Construction Manager], as the case may be, or (iii) any
subcontractor under the contract fails to pay any claims, lawfully made against
it by any materialman, subcontractor, workman or other third person which arises
out of or in connection with the contract or if in [the Lessee]’s opinion any of
the aforesaid contingencies is likely to arise, then [the Lessee] shall have the
right, in its discretion, to withhold out of any payment (final or otherwise and
even though such payments have already been certified as due) such sums as [the
Lessee] may deem ample to protect it against delay or loss or to assume the
payment of just claims of third persons, and to apply such sums in such manner
as [the Lessee] may deem proper to secure such protection or satisfy such
claims. All sums so applied shall be deducted from the contractor’s
compensation. Omission by [the Lessee] to withhold out of any payment, final or
otherwise, a sum for any of the above contingencies, even though such
contingency has occurred at the time of such payment, shall not be deemed to
indicate that [the Lessee] does not intend to exercise its right with respect to
such contingency. Neither the above provisions for rights of [the Lessee] to
withhold and apply monies nor any exercise, or attempted exercise of, or
omission to exercise such rights by [the Lessee] shall create any obligation of
any kind to such materialmen, subcontractors, workmen or other third person.
Until actual payment is made to the contractor, his or her right to any amount
to be paid under the contract (even though such amount has already been
certified as due) shall be subordinate to the rights of [the Lessee] under this
provision.”


(e)    Construction Application; Contractors.


(1)    Prior to the commencement of any of the Lessee’s Construction Work, the
Lessee shall submit to the Port Authority for its approval a Construction
Application in the form supplied by the Port Authority pursuant to TCAP
requirements, and containing such terms and conditions as the Port Authority may
include (the “Construction Application”), setting forth in detail by appropriate
plans and specifications the work the Lessee proposes to perform and the manner
of and time periods for performing the same, including without limitation a
schedule listing each contract proposed to be entered into for the performance
of the work and the estimated cost of the work to be performed under each such
contract. The data to be supplied by the Lessee shall identify each of the items
constituting the Lessee’s Construction Work, and shall describe in detail the
systems, improvements, fixtures and equipment to be installed by the Lessee. The
Lessee shall be responsible at its sole expense for retaining all architectural,
engineering and other technical consultants and services as may be directed by
the Port Authority and for developing, completing and submitting detailed plans
and specifications for the work. The plans and specifications to be submitted by
the Lessee shall be in sufficient detail for a contractor to perform the work
and shall bear the seal of a qualified and licensed architect or professional
engineer. A qualified and licensed architect or professional engineer shall be
responsible for the administration of the work in accordance with the Port
Authority’s requirements. In connection with review by the Port Authority of the
Lessee’s submissions under this paragraph, the Lessee shall submit to the Port
Authority, at the Port Authority’s request, such additional data, detail or
information as the Port Authority may find necessary. Following the Port
Authority’s receipt of the Lessee’s complete Construction

27
{00644582.DOC}

--------------------------------------------------------------------------------



Application and complete plans and specifications, the Port Authority shall give
its written approval or rejection thereof, or shall request such revisions or
modifications thereto as the Port Authority may find necessary. The Lessee shall
not engage any contractor or permit the use of any subcontractor unless and
until each such contractor or subcontractor, and the contract such contractor is
operating under, have been approved by the Port Authority. The Lessee shall
include in any such contract or subcontract such provisions as are required in
accordance with the provisions of this Third Supplement and the Construction
Application approved by the Port Authority. The Lessee shall obtain and maintain
or cause each contractor to obtain and maintain in force such insurance coverage
as is described in subparagraphs (j) and (k) of this Paragraph 8 and such
performance bonds as the Port Authority may specify (if any).
All of the Lessee’s Construction Work shall be performed by the Lessee in
accordance with the Construction Application and final plans and specifications
approved by the Port Authority, shall be subject to inspection by the Port
Authority during the progress of the work and after the completion thereof, and
the Lessee shall redo or replace at its own expense any work not done in
accordance therewith. Upon final completion of all of the Lessee’s Construction
Work the Lessee shall deliver to the Port Authority a certificate to such effect
signed by an authorized officer of the Lessee and by a qualified and licensed
architect or engineer certifying that all of the work has been performed in
accordance with the approved plans and specifications and the provisions of this
Supplement, and the Lessee shall supply the Port Authority with as-built
drawings of the Lessee’s Construction Work in such form and number requested by
the Port Authority. The Lessee shall keep said drawings current. No changes or
modifications to such work shall be made without prior Port Authority consent.
Following its receipt of the Lessee’s certificate, the Port Authority shall
inspect the work and, unless such certification is not correct, or the Port
Authority determines that the Premises are unsuitable for occupancy and use by
the Lessee, a certificate of final completion shall be delivered to the Lessee
by the Port Authority.
(2)    Except as set forth in this Paragraph 8 concerning Partial Approval Work,
the Lessee shall not commence any portion of the Lessee’s Construction Work
until the Construction Application and plans and specifications covering such
work have been finally approved by the Port Authority, and the insurance
required pursuant to subparagraph (j) of this Paragraph procured.
(3)    The Port Authority may refuse to grant approval with respect to the plans
and specifications if, in its opinion, any of the proposed Construction Work as
set forth in said plans and specifications (all of which shall be in such detail
as may reasonably permit the Port Authority to make a determination as to
whether the requirements hereinafter referred to are met) shall at the time such
plans and specifications are submitted to the Port Authority:
(i)    be unsafe, unsound, hazardous or improper for the use and occupancy for
which it is designed, or


(ii)    not comply with the Port Authority’s requirements for harmony of
external architecture of similar existing or future improvements at the Airport,
or



28
{00644582.DOC}

--------------------------------------------------------------------------------



(iii)    not comply with the Port Authority’s requirements with respect to
exterior and interior building materials and finishes, as well as quality of
construction, currently existing at the Terminal, or


(iv)    not provide for sufficient clearances for taxiways, runways and apron
areas, or


(v)    be designed for use for purposes other than those authorized under this
Third Supplement, or


(vi)    set forth ground elevations or heights other than those prescribed by
the Port Authority, or


(vii)    not provide adequate and proper circulation areas within the Premises,
or


(viii)    not be at locations or not be oriented in accordance with the
Comprehensive Plan, or


(ix)    not comply with the provisions of the Basic Lease, including, without
limiting the generality thereof, those provisions of the Basic Lease providing
that the Port Authority shall conform to the enactments, ordinances, resolutions
and regulations of The City of New York and its various departments, boards and
businesses in regard to the construction and maintenance of buildings and
structures and in regard to health and fire protection which would be applicable
if the Port Authority were a private corporation to the extent that the Port
Authority finds it practicable so to do, or


(x)    permit aircraft to overhang the boundary of the Premises, except when
entering or leaving the Premises (unless such overhang is otherwise permitted
pursuant to a valid easement or other agreement), or


(xi)    be in violation or contravention of any other provisions and terms of
the Lease, or


(xii)    not comply with all applicable law, and Port Authority standards and
guidelines, or

29
{00644582.DOC}

--------------------------------------------------------------------------------





(xiii)    not comply with all applicable requirements of the National Board of
Fire Underwriters and the Fire Insurance Rating Organization of New York, or


(xiv)    not comply with the Port Authority’s requirements with respect to
landscaping (if applicable), or


(xv)    not comply with Port Authority’s requirements and standards with respect
to noise, air pollution, water pollution or other types of pollution, or


(xvi)    interfere with or otherwise negatively impact operations at the
Premises, including without limitation the operations of the Lessee’s
sublessees, if any, or


(xvii)    without limiting any other term or provision hereof, not comply with
the Americans With Disabilities Act of 1990 and all federal rules, regulations
and guidelines pertaining thereto, or


(xviii)    not comply with the T5i Project- Phase 1 Basis of Design, or


(xviv)    not properly coordinate construction staging with other ongoing
Airport construction projects and airport operations.


(f)    If the Lessee desires to commence construction of portions of the
Lessee’s Construction Work prior to the approval by the Port Authority of the
complete Construction Application and plans and specifications covering all of
such work pursuant to subparagraph (c) of this Paragraph, the Lessee shall
submit to the Port Authority a separate Construction Application for each
portion of the Lessee’s Construction Work the Lessee so desires to commence
(each such portion of the Lessee’s Construction Work being hereinafter
designated as “Partial Approval Work”) which shall be executed by an authorized
officer of the Lessee and shall be accompanied by final and complete plans,
specifications, drawings, and data with respect to such portion of the Lessee’s
Construction Work (the final and complete plans, specifications, drawings, and
data covering each such portion of the Lessee’s Construction Work are
hereinafter referred to as “the Partial Approval Work Plans” with respect to
such portion of the Lessee’s Construction Work) setting forth in detail the work
to be performed in connection with each such portion of the Lessee’s
Construction Work. The Port Authority shall use its discretion to determine
whether to permit the Lessee to proceed with the performance of any Partial
Approval Work. If the Port Authority consents to the performance of any Partial
Approval Work, the Port Authority shall review the Construction

30
{00644582.DOC}

--------------------------------------------------------------------------------



Application covering such work and shall give its written approval or rejection
of the Partial Approval Work Plans with respect thereto or shall request such
revisions or modifications thereto as the Port Authority may find necessary.
Upon the Port Authority’s approval of the Construction Application covering an
item of Partial Approval Work and its approval of the Partial Approval Work
Plans with respect thereto, the Lessee may proceed to perform such item of
Partial Approval Work subject to and in accordance with the following terms and
conditions:
(1)The performance by the Lessee of any item of Partial Approval Work in
accordance with the Port Authority’s approval will be at its sole risk and if
for any reason the plans and specifications for the balance of the Lessee’s
Construction Work or, any part thereof, are not approved by the Port Authority
or if the approval thereof calls for modifications or changes in any item of
Partial Approval Work undertaken by the Lessee under any approval granted by the
Port Authority pursuant to this paragraph, the Lessee will, as directed by the
Port Authority, and at the Lessee’s sole cost and expense, either restore the
area affected to the condition existing prior to the commencement of such item
of Partial Approval Work or make such modifications and changes to such work as
may be required by the Port Authority.
(2)    Nothing contained in any approval given pursuant to this paragraph shall
constitute a determination or indication by the Port Authority that the Lessee
has complied with any laws, rules, orders, ordinances, enactments, resolutions,
regulations, statutes, requirements, codes, directions, and executive orders,
including but not limited to those of the State of New York, Borough of Queens
or City of New York, which may pertain to the Partial Approval Work to be
performed and which the Lessee is required to comply with pursuant to the Lease,
as amended by this Third Supplement.
(3)    Each item of Partial Approval Work shall be performed in accordance with
and subject to the terms and provisions of this Third Supplement covering the
Lessee’s Construction Work and in accordance with the approved Construction
Application covering such item of Partial Approval Work and in accordance with
the approved Partial Approval Work Plans constituting a part of such
Construction Application, and subject to any requirements, stipulations, and
provisions which the Port Authority may impose in its approval of the
performance of such item of Partial Approval Work.
(4)    No Partial Approval Work performed by the Lessee pursuant to the
provisions of this paragraph shall affect or limit the obligations of the Lessee
with respect to the Lessee’s Construction Work or any prior approvals thereof.
(5)    The Lessee specifically understands that neither the Port Authority’s
approval of any Construction Application and Partial Approval Work Plans
covering any item of Partial Approval Work nor the performance by the Lessee of
any item of Partial Approval Work pursuant to such approval shall obligate the
Port Authority to approve the Construction Application and plans and
specifications submitted by the Lessee for the balance of the Lessee’s
Construction Work or shall create or be deemed to create any obligation on the
part of the Port Authority to permit subsequent Partial Approval Work to be
performed. Without limiting the generality of the provisions of this paragraph,
it is specifically understood that the Port Authority may withhold its approval
of a Construction Application and Partial Approval Work Plans covering any item
of Partial Approval Work if the Port Authority determines that review of
subsequent items of Partial Approval Work

31
{00644582.DOC}

--------------------------------------------------------------------------------



is required before the Port Authority can approve, reject, or comment upon such
Partial Approval Work Plans.
(g)    Minimization of Pollution and Noise. Without limiting the generality of
any of the provisions of this Third Supplement, the Lessee’s Construction Work
(including any Partial Approval Work performed by the Lessee) shall be performed
in such a manner that there will be at all times during construction reasonable
efforts made to minimize the effects of any air pollution, water pollution or
any other type of pollution, and to minimize the noise emanating from, arising
out of, or resulting from construction. Subject to the provisions of this Third
Supplement, the Lessee shall construct such reasonable structures, fences,
equipment, devices and other facilities as may be necessary or appropriate to
accomplish the objectives set forth in this paragraph, and, without limiting the
generality of the foregoing, such construction shall be subject to the Port
Authority’s review and approval in accordance with the provisions of this Third
Supplement.
(h)    No Port Authority Responsibility.
(i)    Without limiting the generality of subparagraph (e) of this Paragraph,
the Lessee shall be solely responsible for the plans and specifications used by
it and for the adequacy or sufficiency of such plans and specifications and all
the improvements, fixtures, and equipment depicted thereon or covered thereby,
regardless of the consent thereto or approval thereof by the Port Authority or
the incorporation therein of any Port Authority requirements or recommendations.
The Port Authority shall have no obligation or liability in connection with the
performance of any of the Lessee’s Construction Work or for the contracts for
the performance thereof entered into by the Lessee. Any warranties extended or
available to the Lessee in connection with the aforesaid work shall be for the
benefit of the Port Authority as well as the Lessee. The Lessee shall not
conduct any business at the Premises with respect to any improvements, fixtures
or equipment constituting any of the Lessee’s Construction Work until the Port
Authority shall have delivered a certificate of final completion to Lessee
pursuant to subparagraph (bb) of this Paragraph 8. In the event of any
inconsistency between the provisions of this Third Supplement and those of the
Construction Application referred to in subparagraph (e) of this Paragraph 8 the
provisions of this Third Supplement shall control.
(ii)    Without limiting or affecting any other term or provision of this Third
Supplement, the Lessee shall be solely responsible for the design, adequacy and
operation of any utility, mechanical, electrical, communications and other
systems installed in the Premises by the Lessee as Lessee’s Construction Work
and any other improvements, additions, fixtures, finishes, decorations and
equipment made or installed by the Lessee in the Premises as Lessee’s
Construction Work and shall do preventive maintenance and make such repairs,
replacements, rebuilding (ordinary or extraordinary, structural or
non-structural) and painting necessary to keep such systems, improvements,
additions, fixtures, finishes, decorations and equipment (whether the same
involves structural or non-structural work) in the condition they were in when
made or installed except for reasonable wear which does not adversely affect the
efficient or proper utilization of any part of the Premises.
(i)    Payment of Claims.    The Lessee shall pay or cause to be paid all claims
lawfully made against it by its contractors, subcontractors, materialmen and
workmen, and all claims lawfully made against it by other third persons arising
out of or in connection with or because of the performance of the Construction
Work, and shall cause its contractors and subcontractors to pay all

32
{00644582.DOC}

--------------------------------------------------------------------------------



such claims lawfully made against them. Nothing herein contained shall be deemed
to constitute consent to the creation of any lien or claim against the Premises
or any part thereof or any other part of the Airport, nor to create any rights
in said third persons against the Port Authority, nor prevent the Lessee from
contesting claims in good faith.
(j)    Insurance Coverages.    In addition to all policies of insurance
otherwise required by this Third Supplement, the Lessee shall procure and
maintain or cause to be procured and maintained in effect during the performance
of the Lessee’s Construction Work
(1)    Commercial General Liability Insurance including but not limited to
bodily injury, property damage including premises, product and contractual
liability covering the obligations assumed by the Lessee under this Paragraph,
and which are customarily insured under such a policy, with a minimum combined
single limit coverage for death, bodily injury and property damage of
$100,000,000 per occurrence, with no aggregate limit;
(2)    Commercial Automobile Liability Insurance covering all owned, non-owned
or hired vehicles used in connection with said construction with a minimum
combined single limit coverage for death, bodily injury and property damage of
$25,000,000 per occurrence, with no aggregate limit; and
(3)    Environmental Impairment Liability Insurance, with a minimum combined
single limit coverage per claim for death, bodily injury and property damage,
with liability for both gradual and sudden and accidental occurrences and both
on-site and off-site cleanup of $5,000,000 per occurrence.


(k)    Insurance Policies and Certificates.    Each policy of insurance
described in subparagraph (j) of this Paragraph shall include the Port Authority
as an additional insured, and, with the exception of the Environmental
Impairment Liability Insurance policy required pursuant to subparagraph (j)(3),
shall also include the City of New York as an additional insured, in its
coverages including, without limitation, coverage for premises-operations and
completed operations, and no such policy shall contain any care, custody or
control exclusions, or any exclusion for bodily injury to or sickness, disease
or death of any employee of the Lessee or of any of its contractors which would
conflict with or in any way impair the coverages resulting from the Port
Authority’s status as an additional insured, or the coverage under the
contractual liability endorsement described in sub-subparagraph (1) of
subparagraph (j) of this Paragraph 8. The certificates of such insurance shall
also contain an endorsement providing that the protection afforded the Lessee
thereunder with respect to any claim or action against the Lessee by a third
party shall pertain and apply with like effect with respect to any claim or
action against the Lessee by the Port Authority and against the Port Authority
by the Lessee, but said endorsement shall not limit, vary, change or affect the
protections afforded the Port Authority as an additional insured and/or loss
payee, as applicable. Such insurance shall contain a provision that the insurer
shall not, without obtaining express written permission from the General Counsel
of the Port Authority, raise any defense involving in any way the jurisdiction
of the tribunal over the person of the Port Authority, the immunity of the Port
Authority, its Commissioners, officers, agents or employees, the governmental
nature of the Port Authority or the provisions of any statutes respecting suits
against the Port Authority.

33
{00644582.DOC}

--------------------------------------------------------------------------------



(l)    Title to Improvements.    Title to all improvements and fixtures placed,
constructed or installed in or on the Premises as the Lessee’s Construction Work
shall vest immediately in the City of New York upon placement, construction or
installation thereof and title to any and all equipment and trade fixtures
removable without substantial injury to the Premises placed in or installed upon
the Premises as part of the Lessee’s Construction Work shall remain with the
Lessee.
(m)    Labor Harmony.    In the performance of the Lessee’s Construction Work,
the Lessee will not permit any situation or condition to arise or continue that
causes any labor troubles at, or emanating from, the Premises which interferes
with the operations (including any construction work) at the Premises. The
determination of the Port Authority shall be conclusive on the Lessee and upon
written notice from the Port Authority of the threat of any such labor troubles,
the Lessee will (or will cause its contractor to, as applicable) immediately
rectify any condition causing or contributing to labor troubles as specified in
such notice. In the event of failure by the Lessee (or any of its contractors,
as applicable) to timely comply with the requirements of this paragraph, the
Port Authority, will have the right, by notice from the Port Authority to the
Lessee, to require the Lessee to suspend the Port Authority’s permission to the
Lessee to proceed with the applicable portion of each specific construction
project or, as applicable, of the Lessee’s Construction Work being performed by
or on behalf of the Lessee and the Lessee will thereupon immediately cease the
same. When labor troubles will be so settled that such interference or the
threat of such interference no longer exists, the Port Authority by notice to
the Lessee will reinstate the permission to the Lessee to perform the Lessee’s
Construction Work on all the same terms and conditions as before the suspension.
“Labor troubles” will mean and include strikes, boycotts, picketing,
work-stoppages, slowdowns, complaints, disputes, complaints, or any other type
of labor trouble, regardless of the employer of the person involved or their
employment status, if any.
(n)    No Third Party Beneficiary.    No contractor or third party shall, or
shall be deemed to, have acquired any rights against the Port Authority by
virtue of the execution of this Third Supplement and nothing contained herein
shall operate or give to any such contractor or third party any claim or right
of action against the Port Authority and its Commissioners, officers, agents and
employees.
(o)    Affirmative Action, Non-Discrimination, etc.    
(i)    Consistent with the Second Supplement, and without limiting any of the
terms and conditions hereof, the Lessee understands and agrees that it shall put
into effect prior to the commencement of the Lessee’s Construction Work an
affirmative action program and MBE program and WBE program in accordance with
the provisions of “Schedule E,” attached hereto and hereby made a part hereof.
The provisions of the Second Supplement that relate to Schedule E including,
without limitation, the applicability of Schedule E to the Lessee’s contractors
and subcontractors, shall apply in the same manner and to the same extent to the
Construction Work hereunder.
(ii)    In addition to and without limiting any terms and provisions hereof, the
Lessee shall provide in all of its contracts and subcontracts covering the
Lessee’s Construction Work, or any portion thereof, that:
(1)    The contractor shall not discriminate against employees or applicants for
employment because of race, creed, color, national origin, sex, age, disability

34
{00644582.DOC}

--------------------------------------------------------------------------------



or marital status, and shall undertake or continue existing programs of
affirmative action to ensure that minority group persons are afforded equal
employment opportunity without discrimination. Such programs shall include, but
not be limited to, recruitment, employment, job assignment, promotion,
upgrading, demotion, transfer, layoff, termination, rates of pay or other forms
of compensation, and selections for training or retraining, including
apprenticeships and on-the-job training;
(2)    At the request of either the Port Authority or the Lessee, the contractor
shall request such employment agency, labor union, or authorized representative
of workers with which it has a collective bargaining or other agreement or
understanding and which is involved in the performance of the contract with the
Lessee to furnish a written statement that such employment agency, labor union
or representative shall not discriminate because of race, creed, color, national
origin, sex, age, disability or marital status and that such union or
representative will cooperate in the implementation of the contractor’s
obligations hereunder;
(3)    The contractor will state, in all solicitations or advertisements for
employees placed by or on behalf of the contractor in the performance of the
contract, that all qualified applicants will be afforded equal employment
opportunity without discrimination because of race, creed, color, national
origin, sex, age, disability or marital status;
(4)    The contractor will include the provisions of subdivisions (1) through
(3) of this subparagraph (o)(ii) in every subcontract or purchase order in such
a manner that such provisions will be binding upon each subcontractor or vendor
as to its work in connection with the contract;
(5)    “Contractor” as used in this subparagraph shall include each contractor
and subcontractor at any tier of construction.
(p)    Port Authority Right of Inspection; No Duty to Inspect or Police.


The Port Authority shall have the right (but not the obligation), through its
duly designated representatives, to inspect the Construction Work and the plans
and specifications thereof, at any and all reasonable times during the progress
thereof and from time to time, in its discretion, to take samples and perform
testing on any part of the Construction Work.


It is hereby further understood and agreed that the Port Authority has no duty
or obligation of any kind whatsoever to inspect or police the performance of the
Construction Work (Partial Approval Work or otherwise) by the Lessee, and the
rights granted to the Port Authority hereunder shall not create or be deemed to
create such a duty or obligation. Accordingly, the fact that the General Manager
has not exercised the Port Authority’s right to require the Lessee to cease its
construction of all or any part of the Construction Work shall not be or be
deemed to be an agreement or acknowledgment on the part of the Port Authority
that the Lessee has in fact performed such portion of the Construction Work in
accordance with the terms of this Third Supplement or the Construction
Application nor shall such fact be or be deemed to be a waiver by the Port
Authority from the requirement of compliance by the Lessee with the provisions
of this Third Supplement and the Construction Application with respect to the
Construction Work.

35
{00644582.DOC}

--------------------------------------------------------------------------------





(q)    Soil Erosion Control Measures.


The Lessee shall take all reasonable measures to prevent erosion of the soil and
the blowing of sand during and arising from the performance of the Construction
Work, including, but not limited to, the fencing of the Premises or portions
thereof or other areas and the covering of open areas with such materials as
required by the approved Storm Water Pollution Prevention Plan, NYSDEC and Port
Authority permit requirements or as otherwise deemed necessary as a best
management practice under the BMP Plan pursuant to the State Pollution Discharge
Elimination System Permit SPDES NO. 2-6308-0019, as amended or revised.


(r)    Backfilling of Excavations.
        
Prior to backfilling any excavations in which the construction of utilities has
been completed, the Lessee shall notify the Port Authority Resident Engineer
that such excavations are ready to be backfilled. Such excavations shall not be
backfilled until the Port Authority shall have documented and surveyed the line
and grade of such utilities.


(s)    Studies and Reports.


The Lessee shall prior to the commencement of construction and at all times
during construction submit to the Port Authority all engineering studies and
inspection reports with respect to the Construction Work which have been
performed by the Lessee, and samples of construction materials as may be
required at any time and from time to time by the Port Authority.


(t)    Forecasts.
 
The Lessee shall, at the time of submitting the Comprehensive Plan to the Port
Authority, submit to the Port Authority its forecasts of the number of people
who will be working at various times during the T5i Project-Phase 1 at the
Premises, the expected utility demands of the Premises, noise profiles and such
other information as the Port Authority may require. The Lessee shall continue
to submit its latest forecasts and such other information as may be required as
aforesaid as the Port Authority shall from time to time and at any time request.
The Port Authority acknowledges that the forecasts are estimates and may change
from time to time.


(u)    General Manager’s Authority.


In the event that the Lessee shall at any time during the construction of any
portion of the Construction Work, in the opinion of the General Manager of the
Airport, (i) fails to comply with all of the provisions of this Third Supplement
covering such work or of the Construction Application; (ii) fails to comply with
any requirements, stipulations, or provisions imposed by the Port Authority in
its approval of the performance of any item of Construction Work; or (ii) shall
be in breach of any of the provisions of this Third Supplement covering such
work, or of the Construction Application, or of any requirements, stipulations,
or provisions imposed by the Port Authority in its approval of the Construction
Work, the Port Authority shall have the right, acting through the General
Manager to cause the Lessee to cease all or such part of the Construction Work
as is being performed in violation of this Third Supplement or the Construction
Application. Upon

36
{00644582.DOC}

--------------------------------------------------------------------------------



such written direction from the General Manager, the Lessee shall promptly cease
construction of the portion of the Construction Work specified. The Lessee shall
thereupon submit (1) to the Port Authority for its written approval the Lessee’s
proposal for making modifications, corrections or changes in or to the
Construction Work that has been or is to be performed so that the same shall
comply with the provisions of this Third Supplement and the Construction
Application; or (2) the dispute to the Chief Engineer of the Port Authority for
final determination. The Lessee shall not commence construction of the portion
of the Construction Work that has been halted until such written approval has
been received or the dispute has been determined by the Chief Engineer of the
Port Authority.


(v)    Authority of Port Authority’s Resident and Field Engineers.


It is hereby expressly understood and agreed that neither Port Authority field
engineers nor the Resident Engineer of the Port Authority at the Airport has any
authority to give any directions to the Lessee or to approve any plans and
specifications of the Lessee with respect to the Construction Work, to approve
the construction by the Lessee of any portion of the Construction Work or to
agree to any variation by the Lessee from compliance with the terms of this
Third Supplement or the Construction Application.


(w)    Relocation Work.
    
(i)    The Lessee understands that there may be communications and utility
infrastructure located on or under the Premises which do not, and may not in the
future, serve the Premises but which may be affected by the Construction Work.
The Lessee agrees, if directed by the Port Authority so to do, to relocate and
reinstall such communications and utility infrastructure on the Premises or off
the Premises and to restore all affected areas (such work, collectively, the
“Relocation Work”). The Lessee shall perform the Relocation Work subject to and
in accordance with all the terms and provisions of this Paragraph, and the
Relocation Work shall be and become a part of the Construction Work, it being
understood, however, that the Relocation Work shall not be or become a part of
the Premises. The parties acknowledge that the Relocation Work shall include,
among other things, all water lines which are not part of the Non-Relocated
Infrastructure (as defined in subparagraph (w)(ii), below, e.g., 16-inch water
lines and 30-inch high pressure water lines, both of which shall be relocated
outside the footprint of any improvement on the Premises.


(ii)    The parties also acknowledge that, as part of the Comprehensive Plan,
with the Port Authority’s prior approval as part of the TCAP, the Lessee intends
to leave in place and construct over certain communications and utility
infrastructure located under the Premises including, by way of example, two 5kV
ductbanks, one communications ductbank and a 24-inch water line within a 36-inch
microtunnel sleeve (collectively, the “Non-Relocated Infrastructure”). With
respect to the Non-Relocated Infrastructure, the Lessee acknowledges that
paragraph (b) of Section 10 of the Lease, entitled “Care, Maintenance,
Rebuilding and Repair by the Lessee”, shall apply to same inasmuch as the Lessee
shall have the entire responsibility, and bear all costs and expenses, for and
in connection with the Non-Relocated Infrastructure during the term of the
letting under the Lease and the Port Authority shall have no obligations with
respect thereto, subject only to the following limitations: the Lessee shall be
responsible for any and all repair, rebuilding and maintenance in connection
with the Non-Relocated Infrastructure up to a point that is five (5) feet beyond
the building line, except for the 5kV ductbanks and cables as to which the
Lessee’s responsibility and liability shall extend to the manholes closest to
the leasehold line and except for

37
{00644582.DOC}

--------------------------------------------------------------------------------



the communications ductbank and cables as to which the Lessee’s responsibility
shall extend to the manholes closest to the leasehold line.


As part of its responsibility for and in connection with the Non-Relocated
Infrastructure, the Lessee acknowledges the following specific requirements. It
shall take immediate action to rectify any damage or service interruption or
cessation to or in connection with the utilities portion of the Non-Relocated
Infrastructure under the footprint of the Terminal (as expanded by the T5i
Project-Phase 1), and such rectifying work shall continue until all services is
fully restored and operational and shall include testing and re-activation of
service. In initiating and undertaking such rectifying work, the Lessee at all
times shall coordinate its activities with all affected parties. All such work
shall be effected with appropriate materials and labor that is compliance with
all Port Authority requirements and standards and any applicable FAA standards.
            
(x)    Compliance with Laws, Regulations and TCAP.
    
Without limiting the provisions of Paragraph 4 of this Third Supplement, the
Construction Work shall be performed in compliance with the provisions of
Section 7 of the Lease, entitled “Rules and Regulations” and Section 6 of the
Lease, entitled “Compliance with Governmental Requirements”, and in accordance
with all Environmental Requirements. Without limitation as to the generality of
the foregoing, the Construction Work shall comply with FAA AC 150/5370-10A
Standards for specifying construction of Airports” item P-156, as applicable,
and shall include a storm water pollution prevention plan which includes best
management practices. The Lessee shall be solely responsible for compliance with
all applicable governmental laws, ordinances, enactments, resolutions, rules and
regulations and orders including, but not limited to, the filing of all
documents required by, and compliance with, the Port Authority’s TCAP relating
to the T5i Project-Phase 1 and Port Authority’s policy on sustainable design as
set forth in the sustainable design guidelines promulgated by the Port Authority
Engineering Department from time to time.


(y)    Disposition of Matter.


(i)    Subject in all events to the Environmental Requirements and Port
Authority-approved Environmental Management Plan, any soil, dirt, sand or other
matter (collectively, the “Matter”) excavated by the Lessee during the course of
the Construction Work and not used at the Premises shall not be stored at the
Premises or elsewhere at the Airport, but shall promptly be delivered by the
Lessee to any location off the Airport as may be approved by the Port Authority.
The Lessee shall take title to the Matter, and the entire proceeds, if any, of
the sale or other disposition of the Matter shall belong to the Lessee to be
used solely for the benefit of the T5i Project-Phase 1. The Port Authority has
not, and shall not, make any representations or certifications to the Lessee as
to the character of the Matter for disposal purposes.



38
{00644582.DOC}

--------------------------------------------------------------------------------



(ii)    The Lessee shall submit to the Port Authority for its approval all
manifests and bills of lading and disposal certificates covering any Matter, and
in addition shall prepare and submit to the Port Authority for its approval all
documentation that the Lessee is required to submit to the disposal site or the
Governmental Authority having jurisdiction with respect to any Matter.
(iii)    With respect specifically to Matter that is petroleum contaminated soil
derived solely from the portion of the Premises on which Terminal 5 is located
(“T5 Petroleum Contaminated Soil”), if any, the Port Authority shall be
responsible for the incremental Tipping Fees (as described, below) incurred in
connection with the T5i Project-Phase 1 Construction Work that are associated
with the disposal of such T5 Petroleum Contaminated Soil, as set forth in this
clause (iii), and up to the amount described in subclause (iii)(9) below. The
Port Authority shall have no obligation whatsoever for all or any portion of any
Tipping Fee cost or other disposal costs associated with the disposal of soil
derived from any portion of the Terminal 6 Additional Premises. The Port
Authority shall only be responsible for the incremental Tipping Fees incurred in
connection with T5 Petroleum Contaminated Soil if, and only if, all of the
following conditions precedent have been satisfied:


(1)    The Lessee shall have notified the Port Authority verbally and by
electronic communication (with confirmation of receipt) to the Port Authority
Resident Engineer and Principal Environmental Engineer within twenty four (24)
hours after T5 Petroleum Contaminated Soil has been identified on the Premises
in the course of performing the Construction Work or otherwise in connection
with the T5i Project-Phase 1, such communications to be followed with a writing
from the Lessee within a reasonable period of time to be no greater than five
(5) calendar days;


(2)    The Port Authority shall have inspected and confirmed the T5 Petroleum
Contaminated Soil finding and that such soils are not the result of a
construction-related spill or release caused by Lessee, employees, agents or
contractors;


(3)    The Lessee shall have obligated its agents, employees and contractors to
advise the Lessee’s Director of Redevelopment verbally and by electronic
communication within twelve (12) hours of such identification;


(4)    The T5 Petroleum Contaminated Soil shall have been located on the
Premises due to other than an action or inaction (whether negligence, willful
misconduct or otherwise) by the Lessee, its agents, employees, contractors or
representatives; .


(5)    The T5 Petroleum Contaminated Soil shall be unsuitable for beneficial
reuse;
 
(6)    The Lessee shall have previously selected and identified to the Port
Authority at least two sites, approved by the Port Authority, to receive excess
soils generated from the site of the T5i Project-Phase 1, in accordance with the
TCAP and shall have accepted one additional alternative site, identified and
approved by the Port Authority; for beneficial reuse of such excess soils. It is
understood and agreed that the Lessee may use, for disposition of excess soils
generated from the site of the T5i Project-Phase 1, any of the TCAP,
pre-approved disposal sites or the alternative site identified by the Port
Authority (each an “Approved Soil Disposal Site, and collectively, the “Approved
Soil Disposal Sites”);



39
{00644582.DOC}

--------------------------------------------------------------------------------



(7)    The Lessee shall have delivered the Port Authority information and
documentation (which may be in the form of an electronic communication),
sufficient in the opinion of the Port Authority to audit the transaction,
evidencing the Tipping Fee cost that would be charged to the Lessee to admit
soils from the Construction Work site for beneficial reuse or treatment at such
facility, it being understood that such information and documentation must
include the name and location of the relevant Approved Soil Disposal Site, the
specific description of material as to which the Tipping Fee cost relates, the
contact information for a member of management at the relevant Approved Soil
Disposal Site who is knowledgeable about Lessee’s transaction, and a copy of the
applicable contract/invoice issued by the Approved Soil Disposal Site to the
Lessee. The Lessee shall accompany the afore-described information and
documentation with an attached written certification, signed under penalties of
perjury by a responsible officer of the Lessee, as to the accuracy of all of the
information and documentation so delivered to the Port Authority;


(8)    (x) The Lessee shall have provided to the Port Authority (x)
documentation (which may be in the form of an electronic communication),
sufficient in the opinion of the Port Authority to audit the transaction, from
each Approved Soil Disposal Site listed in clause (7), immediately above,
expressly stating that it rejects admission of the T5 Petroleum Contaminated
Soil which is the subject of this paragraph concerning Tipping Fee costs and, in
addition, the detailed, specific reason for such rejection, (y) each document
described in clause (x) must be signed by the individual of such entity who has
responsibility for determining whether to accept or reject soil for treatment at
such facility, and (z) each said rejection must be in accordance with the
acceptance criteria submitted to the Port Authority as part of the Lessee’s
original request to approve the facility as an Approved Soil Disposal Site. In
addition, the Lessee shall identify a proposed alternative treatment;


(9)    The rejected T5 Petroleum Contaminated Soil is ultimately treated at a
treatment facility for soils that are not suitable for beneficial reuse and
which treatment facility shall be approved in advance in writing by the Port
Authority, it being acknowledged and agreed that the Port Authority has the
right in the first instance to require the Lessee to utilize an alternate
treatment facility than one proposed by the Lessee for this purpose if the
alternate treatment facility desired by the Port Authority would charge less in
Tipping Fees than the treatment facility proposed by the Lessee and the combined
transportation cost plus Tipping Fees, i.e., the total cost to treat the T5
Petroleum Contaminated Soil, is equal to or less at the Port Authority-selected
alternate facility than the total cost would be at the facility proposed by the
Lessee. The “incremental Tipping Fee” shall be the difference between (A) the
highest Tipping Fee charged at an Approved Soil Disposal Site, as stated among
the documentation delivered by the Lessee to the Port Authority in accordance
with clause (y)(iii)(7), above, and (B) the actual Tipping Fee charged for the
T5 Petroleum Contaminated Soil at the treatment facility actually used, per this
clause (y)(iii)(9); and


(10) Sampling of soil to be removed off the Premises in connection with the
Construction Work site shall be performed in accordance with the protocol
approved by the Port Authority and the Port Authority shall have been notified
24 hours in advance of any sampling to be completed for the purpose of assessing
the disposition of the soil.
 

(z)    Specific Environmental Requirements Relating to Construction.

40
{00644582.DOC}

--------------------------------------------------------------------------------





(i)    Compliance with Environmental Requirements.


The Construction Work shall be performed in compliance with all Environmental
Requirements, and in connection therewith the Lessee shall duly procure all
applicable permits of Governmental Authorities.
    
Notwithstanding the foregoing, where the other terms and provisions of this
Third Supplement provide requirements that are stricter than or additional to
Environmental Requirements, the Construction Work shall comply with such
stricter or additional requirements, and references in this Paragraph 8 to
“Environmental Requirements” shall be interpreted accordingly.
    
Without limitation as to the foregoing, but subject to subparagraph (viii) below
of this Paragraph 8(z), all Construction Work shall be performed in compliance
with Permit No. GP-0-10-001, SPDES General Permit for Stormwater Discharges from
Construction Activities, issued by the DEC on January 29, 2010, including
without limitation the Storm Water Pollution Prevention Plan filed pursuant
thereto by Lessee in connection with the Construction Work (including any
extension or successor to such permit, the “JetBlue Discharge Permit”), and all
such obligations and conditions of the “JFK SPDES Permit” (NY 0008109 renewal
effective March 1, 2012) and the approved Best Management Plan including, but
not limited to, Best Management Practice “BMP” 7 set forth therein as the same
may be amended from time to time.
.
(ii)    No Exacerbation.


In the performance of the Construction Work, the Lessee shall not exacerbate the
existing environmental condition of the Premises, the Airport or any natural
resource including, without limitation, any groundwater or aquifer.


(iii)    Environmental Management Plan.


The Lessee shall submit to the Port Authority for its approval prior to the
commencement of the Construction Work an environmental management plan setting
forth in detail the Lessee’s plans for all handling, excavation, depositing,
testing, screening, backfilling, removal, storage, transportation, disposal and
other handling of soil and the treatment of groundwater and effluent in the
performance of the Construction Work (such plan, as approved by the Port
Authority, the “Environmental Management Plan”). The Construction Work shall be
performed in accordance with the Environmental Management Plan.


(iv)    Remediation of Spills.
In the event that any Hazardous Substances are discovered, uncovered, exposed,
spilled, released, discharged or disposed on the Airport in the performance of
the Construction Work (any such event, a “Spill”), the Lessee shall immediately
(w) notify the Port Authority of such Spill, (x) excavate all soil containing
any such Hazardous Substances, (y) pump and treat all ground water containing
any such Hazardous Substances, and (z) delineate such Spill to the satisfaction
of the Port Authority. Such pumping and treatment shall continue until all such
Hazardous Substances have been removed in accordance with Environmental
Requirements. No

41
{00644582.DOC}

--------------------------------------------------------------------------------



Construction Work shall be performed in the area of such Spill until all such
Hazardous Substances have been so removed. No Construction Work that would
interfere or delay such Remediation shall be performed in the area of such Spill
until all such Hazardous Substances have been so removed. Notwithstanding the
foregoing, however, with respect to any Hazardous Substances discovered, tested
or sampled in connection with the performance of the Construction Work
(inclusive of excavation), such responsibility for Remediation, during
construction, shall apply only with respect to such Hazardous Substances
existing within each excavated area plus a five (5) foot-wide (measured from the
widest extent, surface or subsurface, of the excavation) strip of land around
the perimeter of the entirety of such excavated area. Responsibility for the
completion of the Remediation, shall be determined in accordance with paragraph
(z) herein.
(v)    Reporting to Governmental Authority.


In reporting a Spill, the Lessee shall follow all Environmental Requirements and
shall direct such report to the attention of such individual at the relevant
Governmental Authority as the General Manager of the Airport may require, in
order to assure consistency in the environmental management of the Airport.


(vi)    Certificate of Final Disposal.


Promptly upon final disposition of any Hazardous Substance, the Lessee shall
submit to the Port Authority a “Certification of Final Disposal” stating the
type and amount of material disposed, the method of disposal and the owner and
location of the disposal facility. The format of such certification shall follow
the requirements, if any, of Governmental Authorities having jurisdiction as if
the Port Authority were a private organization, provided, however, that in all
events the name of the Port Authority shall not appear on any certificate or
other document as a generator or owner of such material.


(vii)    Responsibility to Obtain NFA Status.


In all events, the Lessee shall be fully responsible for obtaining a No Further
Action (“NFA”) status from the DEC with respect to all Spills reported to the
DEC, and the Lessee shall complete all necessary remedial actions, monitoring
and reporting necessary to obtain such NFA status. The Lessee shall be fully
responsible for all costs associated with any long-term monitoring, reporting
and closure activities relating to or resulting from such reported Spills both
before and after the Completion Date.


(viii)    Dewatering and Discharge of Effluent.


    (a)    Dewatering and Discharge of Effluent.


The Port Authority hereby grants its permission to the Lessee to perform
dewatering and discharge of effluent in connection with the Construction Work
but only on the portion of the Premises that does not include the Terminal 6
Additional Premises; provided, however, that the Port Authority shall approve
all dewatering plans and practices prior to any discharge, and the Lessee shall
comply with all the terms and conditions of the JetBlue Discharge Permit, Long
Island Well Permit and JFK SPDES Permit, where applicable, and with all
additional requirements of the DEC with respect to such dewatering activities
and discharge of effluent. The foregoing permission may

42
{00644582.DOC}

--------------------------------------------------------------------------------



be revoked by the Port Authority upon twenty-four (24) hours’ notice to the
Lessee if the Lessee fails, within five (5) days after the Lessee’s receipt of
notice of default from the Port Authority identifying the breach(es) of this
Paragraph (z)(viii), entitled “Dewatering and Discharge of Effluent”, to cure
any such breach(es).


The Lessee shall design and implement appropriate engineering practices and
controls for all dewatering activities in the performance of the Construction
Work to prevent contamination into the lower aquifer.


Dewatering and discharges shall be monitored and reported separately for each
individual discharge point that comprises the Construction Work. Accordingly,
separate monitoring systems shall be used to track dewatering and discharge
activities performed in connection with the Construction Work. Upon the Port
Authority’s request at any time and from time to time, the Lessee shall provide
additional samples and tests relating to the dewatering system. The Lessee shall
keep all documentation of all groundwater volumes treated, sampled and
discharged, and shall provide all such documentation to the Port Authority.


The Lessee shall install any and all treatment items requested or required by
the DEC, the General Manager of the Airport or any approved Construction
Application and/or indicated by water quality sampling results. All effluent
shall meet the JFK SPDES Permit limits and any additional limits prescribed by
the DEC.


In the event that the projected zone of influence of the Lessee’s dewatering
system is found to extend into any area outside of the Premises, the Lessee
shall notify the Port Authority by submitting to the Resident Engineer for his
review and approval the proposed dewatering design, which shall identify
potentially affected non-pile supported structures and pavements which may be
impacted by drawdown effects during dewatering operations.


In the event that the Lessee’s dewatering activities hereunder involve the use
of wells, the Lessee shall, not later than ten (10) days after completion of
dewatering activities and receipt of any approvals of a Governmental Authority,
perform and complete a closure of all such wells in conformance with DEC
requirements. The Lessee shall promptly notify both the Port Authority and the
DEC of this action.


(b) Responsibility for Incremental Dewatering Costs.


Incremental Dewatering Costs shall refer to materials, equipment and labor costs
incurred and paid by the Lessee and directly related to supplemental treatment
(which, in accordance with subparagraph (a), above, references costs relating to
supplemental treatment only on the portion of the Premises that excludes the
Terminal 6 Additional Premises. The Lessee shall submit a list of materials and
equipment related to supplemental treatment to the Resident Engineer for
approval prior to their use. The Lessee shall also submit anticipated monthly
material costs anticipated for the duration of the supplemental treatment to the
Resident Engineer for approval. Incremental Labor cost shall refer to labor that
is required to operate and maintain the equipment approved by the Port
Authority’s Resident Engineer for supplemental treatment and which requires the
operator to exceed the operating hours per shift for the operation of the
dewatering system without supplemental treatment. The Lessee shall provide the
operating hours of the dewatering system for each shift without supplemental
treatment for the all days the system operated without

43
{00644582.DOC}

--------------------------------------------------------------------------------



supplemental treatment to the Resident Engineer for approval prior to operating
the supplemental treatment. If the dewatering system has not operated prior to
the addition to the supplemental treatment, the Lessee shall submit
documentation (e.g., daily work logs) providing the operating hours for on-site
construction activity. The operating hours required per shift to operate the
dewatering system without supplemental treatment shall be equivalent to the
longest work shift for on-site construction activity and not less than eight (8)
hours per shift.


The Lessee shall submit the amount and nature of Incremental Dewatering Costs
incurred by it to the Port Authority on a monthly basis. Any cost submitted to
and received by the Port Authority exceeding 90 days from its date of occurrence
shall not be reimbursable, or reimbursed, by the Port Authority. The Port
Authority shall be responsible for fifty percent (50%) of the Incremental
Dewatering Costs incurred and paid by the Lessee, as aforesaid, and the Lessee
shall be responsible for the balance thereof.


(ix)    Lessee’s Environmental Professionals.


The Lessee shall designate, by written notice to the Port Authority given not
later than five (5) days after the Lessee’s execution of this Third Supplement,
a duly authorized representative of the Lessee (the “Lessee Environmental
Representative”) who shall be responsible for the Lessee’s compliance with the
JFK SPDES Permit.


Upon notice to the Lessee by the Port Authority, which may be given at any time
upon any indication of non-compliance or potential non-compliance by the Lessee
with the JFK SPDES Permit, JetBlue Discharge Permit or Long Island Well Permit,
the Lessee shall at its own expense immediately retain under contract,
independent of the Lessee’s construction contractor, a qualified environmental
consultant approved by the Port Authority (the “Lessee Environmental
Consultant”). The Lessee Environmental Consultant shall provide liaison with the
Port Authority, and shall have the obligation to submit any and all reports, and
any other requested information, directly to the Port Authority and to oversee
installation, if applicable, of dewatering wells by a licensed driller, and to
monitor contractor compliance with all dewatering operations. The Lessee
Environmental Consultant shall at all times be an independent contractor of the
Lessee. The Port Authority shall not be responsible for any act or omission or
fault or neglect of the Lessee’s Environmental Consultant, nor shall the Port
Authority have any liabilities or obligations of any kind to the Lessee
Environmental Consultant, or any responsibility for any payments due or alleged
to be due thereto.


The Lessee Environmental Representative and/or the Lessee Environmental
Consultant shall promptly notify the Port Authority’s Resident Engineer of the
progress of scheduled activities, including initiation of dewatering activities,
and shall provide weekly updates (by facsimile) on the activities at the
Premises, including the status of dewatering activities (e.g., volumes removed,
condition of waters).


(x)    Lessee’s Responsibility.
        
In addition to and without limitation as to the following subparagraph (xi) or
any other term or provision of the Lease, including this Third Supplement, the
Lessee shall be solely responsible for any and all fines, penalties,
assessments, or levies assessed due to deviation from or violation of the JFK
SPDES Permit or of the Lessee’s authorization to discharge stormwater in

44
{00644582.DOC}

--------------------------------------------------------------------------------



the performance of the Construction Work during construction or of any other
applicable permit, plan, authorization or permission. All design planning shall
be in conformance with the requirements and conditions of the JFK SPDES Permit,
JetBlue Discharge Permit, Long Island Well Permit and applicable Environmental
Requirements and of any other applicable permit, plan, authorization or
permission, and the Lessee shall be responsible for complete compliance
therewith.


(xi)    Lessee’s Assumption of Risk.


The Lessee shall assume all risks arising out of its performance of dewatering
and discharging of effluent at any portion or area of the Premises under the JFK
SPDES Permit or of any other applicable permit, plan, authorization or
permission and, without limitation as to the generality of any other term or
provision contained in this Third Supplement, the Lessee shall indemnify, hold
harmless and reimburse the Port Authority, its Commissioners, officers,
employees, agents and representatives from and against (and shall reimburse the
Port Authority for the Port Authority’s costs and expenses, including without
limitation legal costs and expenses incurred in connection with the defense of)
all claims and demands, penalties, fines, liabilities (including without
limitation strict liability), settlements, attorney and consultant fees,
investigation and laboratory fees, cleanup and Remediation costs, court costs
and litigation expenses, damages, judgments, losses, costs and expenses
including, without limitation, claims for personal injury, including death,
property damage and natural resources damage, of whatsoever kind or nature and
whether known or unknown, contingent or otherwise, just or unjust, groundless or
foreseeable or otherwise arising or alleged to arise out of, or in any way
related to the Lessee’s performance of dewatering or any discharging at any
portion of the Premises or the Airport or the use of the JFK SPDES Permit by the
Lessee or of any other applicable permit, plan, authorization or permission. If
so directed, the Lessee shall at its own expense defend any suit based upon the
foregoing, and in handling such it shall not, without obtaining express advance
permission from the General Counsel of the Port Authority, raise any defense
involving in any way the jurisdiction of the tribunal over the person of the
Port Authority, the immunity of the Port Authority, its Commissioners, officers,
agents or employees, the governmental nature of the Port Authority or the
provisions of any statutes respecting suits against the Port Authority.


(aa)    Completion.


(1)    Certifications and Inspection. When the Construction Work is
substantially completed and ready for use, the Lessee shall advise the Port
Authority to such effect and shall deliver to the Port Authority: [a] a
certificate signed by an authorized officer of the Lessee certifying that the
Construction Work has been constructed in accordance with the approved plans and
specifications and the provisions of this Third Supplement and in compliance
with all applicable law; [b] a certificate signed and sealed on behalf of the
Project Engineer by a New York State licensed architect on its staff certifying
that the approved plans and specifications are in compliance with all applicable
law; and [c] a certificate signed and sealed on behalf of the Project Engineer
by a New York State licensed engineer on its staff certifying that the
Construction Work has been constructed in accordance with the approved plans and
specifications. Thereafter, the Port Authority shall promptly commence
inspection of the Construction Work and if the same has been completed as
certified by the Lessee and on behalf of the Project Engineer by a licensed
architect or engineer on its staff, a certificate to such effect shall be
delivered to the Lessee, subject to the condition that all risks thereafter with
respect to the construction and installation of the same and any liability
therefor for negligence or other reason shall be borne by the Lessee. Subject to
the subparagraph

45
{00644582.DOC}

--------------------------------------------------------------------------------



of this Section, entitled “Partial Completion”, the Lessee shall not use or
permit the use of the Construction Work or any portion thereof for the purposes
set forth in this Third Supplement until such certificate is received from the
Port Authority.


(2)    As-Builts.    The Lessee agrees that it shall deliver to the Port
Authority upon completion of the T5i Project-Phase 1 two (2) sets of “as built”
drawings of the Construction Work in an electronic CADD data file in a format to
be designated by the Port Authority, all of which shall conform to the
specifications of the Port Authority (the receipt of a copy of said
specifications prior to the execution of this Third Supplement being hereby
acknowledged by the Lessee), together with two (2) complete hard copies of such
drawings, all engineering reports, engineering analysis, boring logs, survey
information and engineering design calculations and operation and maintenance
manuals in a comprehensive, coordinated package. The Lessee shall during the
term of this Third Supplement maintain, and provide to the Port Authority upon
request, a set of current Construction Documents showing thereon any changes or
modifications which have been made.


(bb)    Partial Completion.


Notwithstanding the provisions of the foregoing Paragraph (aa), entitled
“Completion”, when a discrete, integral and material portion of the Construction
Work is substantially completed or is properly usable, the Lessee may advise the
Port Authority to such effect and may deliver to the Port Authority: [a] a
certificate signed by an authorized officer of the Lessee certifying that such
portion of the Construction Work has been constructed in accordance with the
approved plans and specifications and the provisions of this Third Supplement
and in compliance with all applicable law; [b] a certificate signed and sealed
on behalf of the Project Engineer by a New York State licensed architect on its
staff certifying that the approved plans and specifications are in compliance
with all applicable laws; and [c] a certificate signed and sealed on behalf of
the Project Engineer by a New York State licensed engineer on its staff
certifying that such portion of the Construction Work has been constructed in
accordance with the approved plans and specifications. The Lessee shall also
certify that such portion of the Construction Work can be properly used even
though the Construction Work has not been completed and that the Lessee desires
such use. The Port Authority may permit the Lessee to use such portion for the
purpose set forth in this Third Supplement taking into consideration that one
purpose of the construction staging and scheduling is to permit the continuous
operation of the Premises as an air terminal facility and to minimize disruption
to passengers, tenant airlines and concessionaires while proceeding as promptly
as possible to completion of the construction of T5i Project-Phase 1.
Accordingly, the Port Authority shall take into consideration the said purpose
in reviewing any request by the Lessee for the issuance of a certificate to the
Lessee with respect to each discrete, integral and material portion of the
Construction Work permitting the Lessee to use such portion thereof for the
purposes set forth in this Third Supplement. In the event the Port Authority
issues such certificate, the Lessee may use such discrete, integral and material
portion subject to the condition that all risks thereafter with respect to the
construction and installation of the same and any liability therefor for
negligence or other reason shall be borne by the Lessee, and subject to the
risks as set forth above in the paragraph relating to Partial Approval Work.


(cc)    Audit by Port Authority.


In addition to and without limiting any other term or provision of this Third
Supplement, the Port Authority shall have the right from time to time and at any
time by its agents,

46
{00644582.DOC}

--------------------------------------------------------------------------------



employees and representatives to audit and inspect during regular business hours
the books, records and other data of the Lessee and its General Contractor
relating to the costs of the Construction Work for T5i Project-Phase 1, or any
other portion thereof, and any and all invoices covering or relating to the
Construction Work, or any portion thereof; it being understood that the Port
Authority shall not be bound by any prior audit connected with it. The Lessee
agrees to keep such books, records and other data within the Port of New York
District.


(ee)    Environmental Costs Generally.


The Lessee shall be solely and fully responsible for the performance, payment
and costs of any and all of the Remediation for or in connection with T5i
Project-Phase 1, including all of such that relate to the Terminal 6 Additional
Premises, except as expressly provided to the contrary in Paragraph (y), above,
concerning the Port Authority’s responsibility for certain incremental Tipping
Fees associated with T5 Petroleum Contaminated Soil, if any, and/or Port
Authority approved Incremental Dewatering Costs, if any, and except as may be
expressly provided to the contrary in the Lease, as amended (inclusive of those
provisions of Lease No. AYD-265 which survived the expiration thereof), or as
otherwise expressly provided in this Third Supplement.


(ff)    Certain Definitions.


In this Paragraph 8, defined terms that may have been used as defined terms also
under the Lease, First Supplement or Second Supplement, e.g., “Comprehensive
Plan”, “Construction Work”, “Completion Date” and “Construction Application”
shall refer only to the T5i Project-Phase 1. Other defined terms, e.g.,
“Hazardous Substances”, “Environmental Requirement” and “DEC” shall have the
meaning ascribed to them in the Lease, as amended.




9.    Supplements to Exhibit 56.1 of the Lease.


Exhibit 56.1 to the Lease, entitled “Initial Post Construction Baseline
Investigation”, shall be supplemented in acknowledgement of the completion of
reports after the execution of the Lease. Accordingly, the following documents,
attached hereto, shall be added to Exhibit 56 and incorporated by reference to
the Lease: (a) the “Terminal 5 Initial Post Construction Baseline Investigation
Report”, November 2009, prepared for the Lessee by LiRo Engineers, Inc.
(referred to and marked as “Exhibit 56.1A”); and (b) “John F. Kennedy
International Airport Terminal 5, DEC Spill No. 9010043, Remedial Action
WorkPlan, June 2001” (referred to and marked as “Exhibit 56.1B”).


10    .Amendment to Paragraph 12(l) of the Second Supplement.


(a)     New Spill (“Spill 1114383”)


The parties acknowledge that, subsequent to the effective date of the Second
Supplement, (i) during completion of the Parcel T Termination Baseline,
contamination was discovered by the Lessee at the Terminal 6 Additional Premises
that was reported to the DEC and assigned the number Spill 1114383, and (ii)
during completion of hydrant fueling system closure work, further contamination
was discovered by the Port Authority at the Terminal 6 Additional Premises that
was also reported to the DEC, and added to the number Spill 1114383. Any
obligations

47
{00644582.DOC}

--------------------------------------------------------------------------------



of the Lessee’s with respect to the Remediation of Spill 1114383 are as set
forth in the Lease, as amended, but all such obligations shall be completed on
or before the Completion Date, except only for such ongoing monitoring for
natural attenuation, and any other remediation work expressly permitted to take
place after the Completion Date, as is described in an environmental Remediation
action work plan approved in writing by the Port Authority and authorized by the
DEC. All obligations which are those of the Lessee under the Lease would also
include responsibility to obtain a NFA status with respect to such Spill 1114383
and responsibility for all costs associated with any ongoing and/or long-term
monitoring, reporting and closure activities relating to or resulting from such
spill, both before and after the Completion Date. The obtaining of a NFA status
would include the completion of all necessary remedial actions, monitoring and
reporting necessary to obtain such NFA status.


(b)    Subsequent to the execution of the Second Supplement, the parties
acknowledge that the Port Authority closed the hydrant fueling system at the
Terminal 6 Additional Premises. In connection with such closure, reference is
made to paragraph 12(l) of the Second Supplement and, specifically, the Exit
Baseline Environmental Site Assessment for Parcel T. The parties agree that the
“Hydrant Fueling System Closure Report, Terminal 6 John F. Kennedy International
Airport, June 2012”, prepared by Arcadis U.S., attached hereto and incorporated
by reference herein, shall be deemed added to the Exit Baseline Environmental
Site Assessment for Parcel T.


(c)    Without modifying any obligations the parties may have under the Lease as
of the Effective Date to undertake exit baselines or perform Remediation, the
parties intend that in the event that after the Effective Date the Non-Buildout
Take Back Parcel or the TH Hardstand Area is recaptured by the Port Authority
from the Lessee as contemplated hereunder, and/or either of such parcels is
thereafter re-transferred to the Lessee so as to be re-included as part of the
Premises as contemplated hereunder, the party whose occupancy of the subject
parcel is being terminated shall conduct a collection of sub-surface
investigative data (which would include, without limitation, groundwater and
soil samples) at the subject parcel as of the date of recapture or re-transfer,
as the case may be. The results of such collection shall promptly be shared with
the party which is taking occupancy of the subject parcel. The foregoing
obligation to conduct a collection of sub-surface investigative data shall not
apply with respect to the MTA Parcel.


11.    Surrender of Parcel MTA from the Terminal 6 Additional Premises;
Substitution of Exhibit AA.


(a)    Effective May 30, 2012 (for purposes of this paragraph being called the
“Parcel MTA Surrender Date”), the Lessee shall and be deemed to have granted,
bargained, sold, surrendered and yielded up and by these presents have granted,
bargained, sold, surrendered and yielded up unto the Port Authority, its
successors and assigns, forever, its rights in Parcel MTA and the term of years
with respect thereto under the Lease as amended herein yet to come and shall and
be deemed to have given, granted, surrendered and by these presents does give,
grant and surrender to the Port Authority, its successors and assigns, all the
rights, rights of renewal, licenses, privileges and options of the Lessee
granted by the Lease as amended herein with respect to Parcel MTA, all to the
intent and purpose that the said Terminal 6 Additional Premises Term under the
Lease as amended herein and the said rights of renewal, licenses, privileges and
options may be wholly merged, extinguished and determined on the Parcel MTA
Surrender Date, with the same force and effect as if the said Terminal 6
Additional Premises Term were in and by the provisions of the Lease, as amended
herein, originally fixed to expire on the Parcel MTA Surrender Date with respect
to

48
{00644582.DOC}

--------------------------------------------------------------------------------



Parcel MTA, but the Lease and the letting thereunder, as amended herein, shall
continue in full force and effect as to the remainder of the Premises under the
Lease as amended herein and in accordance with all the terms and provisions
thereof,


        (b)     The Lessee hereby covenants on behalf of itself, its successors
and assigns that (x) it has not done or suffered and will not do or suffer
anything whereby Parcel MTA or the Lessee’s leasehold therein, has been or shall
be encumbered as of the Parcel MTA Surrender Date in any way whatsoever; (y) the
Lessee is and will remain until the Parcel MTA Surrender Date the sole and
absolute owner of the leasehold estate in Parcel MTA and of the rights, rights
of renewal, licenses, privileges and options granted by the Lease as amended
herein with respect thereto and that the same are and will remain until the
Parcel MTA Surrender Date free and clear of all liens and encumbrances of
whatsoever nature; and (z) the Lessee has full right and power to make this
agreement.


    (c)     All promises, covenants, agreements and obligations of the Lessee
with respect to Parcel MTA which under the provisions thereof would have matured
upon the date originally fixed in the Lease for the expiration of the Terminal 6
Additional Premises Term, or upon the termination of the letting of the Terminal
6 Additional Premises under the Lease prior to the said date, or within a stated
period after expiration or termination shall, notwithstanding such provisions,
mature upon the Parcel MTA Surrender Date.


(d)      As of the Parcel MTA Surrender Date, the Lessee shall and shall have
released and discharged and does by these presents release and discharge the
Port Authority from any and all obligations on the part of the Port Authority to
be performed under the Lease as amended herein with respect to Parcel MTA from
and after the Parcel MTA Surrender Date. The Port Authority does by these
presents release and discharge the Lessee from any and all obligations on the
part of the Lessee to be performed under the Lease as amended herein with
respect to Parcel MTA for that portion of the Terminal 6 Additional Premises
Term subsequent to the Parcel MTA Surrender Date; it being understood that
nothing herein contained shall release, relieve or discharge the Lessee from any
liability for rentals or for other charges that may be due or become due to the
Port Authority for any period or periods prior to the Parcel MTA Surrender Date,
or for breach of any other obligation on the Lessee’s part to be performed under
the Lease as amended herein for or during such period or periods or maturing
pursuant to the foregoing paragraph, nor shall anything herein be deemed to
release the Lessee from any liability for rentals or other charges that may be
due or become due to the Port Authority for any other portion of the Terminal 6
Additional Premises or for breach of any other obligation on the Lessee’s part
to be performed under the Lease as amended herein.


(e)     The Lessee hereby agrees that it was obligated to terminate its
occupancy of Parcel MTA and to deliver actual, physical possession of Parcel MTA
to the Port Authority, on or before the Parcel MTA Surrender Date, in the
condition required by the Lease upon surrender. The Lessee further agrees that
it was obligated to remove all of the Lessee’s personal property from Parcel MTA
prior to the Parcel MTA Surrender Date, and all the terms and conditions of
Section 29 of the Lease with respect to termination of the letting shall apply
to any of the Lessee’s personal property not so removed.
 
(f)     The Lessee hereby acknowledges that each and every term, provision and
condition of the Lease as amended herein shall continue to apply to the Premises
(including without limitation the Terminal 6 Additional Premises) remaining
after the termination of Parcel MTA.

49
{00644582.DOC}

--------------------------------------------------------------------------------





(g)From and after the day immediately following the Parcel MTA Surrender Date,
in accordance with Paragraph 9 of Supplement 2, and providing the Lessee has
fully vacated such area, the Lessee shall be entitled to an abatement of the
Terminal 6 Basic Rental set forth in Paragraph 6 of the Second Supplement (as
adjusted in accordance with Paragraph 7 of the Second Supplement) for the
entirety of Parcel MTA on a per square foot basis. The right of abatement shall
be subject to paragraph (i), below, of this Paragraph.


(h)    Exhibit AA, attached to the Second Supplement, shall be deemed deleted as
of the Parcel MTA Surrender Date and shall be substituted with a new Exhibit AA,
attached to the Third Supplement and hereby made a part hereof.


(i)    In the event the Port Authority and the Lessee hereinafter enter into
written agreements to modify the Lease in order to implement T5i Project-Phase
2, and, if agreed upon, T5i Project-Phase 3, such agreement(s) shall provide for
the re-inclusion, as part of the Premises under the Lease, of Parcel MTA, in
connection with T5i Project-Phase 2 or T5i Project-Phase 3, as applicable,
unless the parties agree otherwise. The terms and conditions of such
re-inclusion shall be memorialized in said written agreement(s), as applicable.
The parties acknowledge that they will need to work cooperatively so as to give
the Metropolitan Transportation Authority adequate notice of the proposed
re-inclusion. Terminal 6 Basic Rental shall be due with respect to the area
represented by Parcel MTA in the event it is re-included in the Premises.


12.    Amendments to Section 43


Effective as of the T5i Project-Phase 1 DBO, paragraphs (a)(5), (a)(6), (c)(ii),
(d) and (g)(1) of Section 43 of the Lease, entitled “Additional Rights of
Termination of the Port Authority as to Portions of the Premises”, shall be
amended as follows:




(a)    Paragraphs (a)(4), (a)(5), and (a)(6) shall be deleted and in lieu
thereof the following is inserted in Paragraph (a): “(4)for the fourth full
calendar year occurring after the First Commencement Period and each and every
calendar year thereafter the Lessee’s Commencement Basic Schedule shall mean the
Revenue Seats Daily Average for the third calendar year occurring after the
Completion Date.”


(b)    Paragraph (c) shall be revised to read as follows:


“(c)     If as of the first January 1st occurring after the First Commencement
Period, and as of the January 1st of each succeeding calendar year (i) the
Lessee’s Basic Schedule for the immediately preceding calendar year for the
Airport is less than seventy-five percent (75%) of the Lessee’s Commencement
Basic Schedule for such year or (ii) because of reasons beyond the control of
the Lessee the Lessee’s Basic Schedule for the immediately preceding three
calendar years is less than seventy-five percent (75%) of the Lessee’s
Commencement Basic Schedule, then in either of such events set forth in the
foregoing clauses (i) and (ii) and in addition to and without limiting each and
every other right the Port Authority has under this Agreement or otherwise, the
Port Authority shall have additional rights exercisable

50
{00644582.DOC}

--------------------------------------------------------------------------------



at its sole option, upon six (6) months written notice to the Lessee, (i) to
require the Lessee (and the Lessee hereby agrees) to make available
Accommodations at the Premises as directed by the Port Authority in the amount
and to the extent set forth in paragraph (g) hereof to Aircraft Operators (each
a “Section 43 Notice to Provide Accommodations”); or (ii) to terminate the
letting under the Lease as to such number of Gates and all Gate Related Premises
applicable thereto (each a “Section 43 Gate Termination Notice”) set forth in
paragraph (g) hereof; or (iii) to serve both a Section 43 Notice to Provide
Accommodations and a Section 43 Gate Termination Notice as to any combination of
the Gates (and all Gate Related Premises applicable thereto) ) set forth in
paragraph (g) hereof.”


(c)    Paragraph (d)(1) shall be revised to read as follows:


“(d)    Accommodations:


(1)    The Lessee’s obligation under this Section 43 to provide Accommodations
to Scheduled Aircraft Operators shall be effective on the date set forth in each
Section 43 Notice to Provide Accommodations from the Port Authority to such
effect, as aforesaid. Upon such Section 43 Notice to Provide Accommodations the
Lessee shall use its best efforts to secure an arrangement with a Scheduled
Aircraft Operator as directed by the Port Authority for Accommodations in the
Premises and shall in good faith negotiate with any such Scheduled Aircraft
Operator as the Port Authority shall direct for Accommodations in the Premises,
all in accordance herewith. With respect to each Section 43 Notice to Provide
Accommodations served on the Lessee by the Port Authority, the Lessee shall make
such Accommodations, as specified in the Section 43 Notice to Provide
Accommodations, available from time to time during the entire period commencing
on the effective date set forth in the aforesaid Section 43 Notice to Provide
Accommodations and ending when the Lessee’s Basic Schedule for a calendar year,
determined in accordance with the foregoing shall have been seventy-five percent
(75%) or more of the Lessee’s Commencement Basic Schedule (a “Period of
Underutilization”).”


(d)    Paragraph (g)(1) shall be revised to read as follows:


“(g)    
        
(1)     Column A            Column B
    
Percentage of the Lessee’s         Number of Gate Positions the Port        
Basic Schedule Compared to        Authority May Require
    Lessee’s Commencement         Accommodations at the Premises
Basic Schedule            and/or May Terminate from the        
Premises


74%                         8
66%                         10
59%                        12
51%                        14
43%                        17

51
{00644582.DOC}

--------------------------------------------------------------------------------



35%                        19
27%                        21
19%                        23
10%                        26
0%                        29”


13.    Potential Eligibility of Ramp Area Improvement Work for PFC’s


The following shall apply with respect to the Lessee’s capital investment of no
less than $8,000,000.00 to complete the T5-T7 Ramp Improvement Work. The
location at which the T5-T7 Ramp Improvement Work takes place shall be referred
to as the “T5-T7 Ramp Improvement Site”.


(a)    Notwithstanding the Lessee’s obligation to make the capital investment
and complete the T5-T7 Ramp Improvement Work, the Port Authority may decide in
its sole and absolute discretion to submit an application to the Federal
Aviation Administration (“FAA”) to obtain approval to apply PFC funds in
connection with PFC-eligible construction work performed by the Lessee as part
of the T5-T7 Ramp Improvement Work, it being understood that the same shall
exclude, in all events, the following:


(i) any non-PFC eligible financing cost component of such work;


(ii) any costs and expenses associated with Remediation of Hazardous Substances
and other environmental-related liabilities and obligations for which the Lessee
is responsible under the Lease or otherwise;


(iii) any improvement at the Airport which was PFC-funded and as to which the
useful life has not expired; and


(iv) any component of construction work that is performed on or at any portion
of the Premises other than the Terminal 6 Additional Premises.


The foregoing exclusion from any PFC application of the Port Authority and any
PFC funds received in connection with such application includes therefore,
without limitation, (x) all costs and expenses associated with closing open
spills at the location of, or in order to complete, the T5-T7 Ramp Improvement
Work and (y) all other Remediation which is occasioned by, arises out of, or
relates to the T5-T7 Ramp Improvement Work, whether above-ground or
below-ground.


(b)    PFC-eligible construction work performed by the Lessee at the T5-T7 Ramp
Improvement Site in connection with the T5-T7 Ramp Improvement Work that may be
funded by PFCs if applied for, and if FAA-approved to be paid or reimbursed
through PFCs, shall be called “Eligible PFC Construction Work”. In this
connection, the Lessee acknowledges that, as of the date of this Third
Supplement, there are other projects at Port Authority facilities as to which
PFC funding has previously been deemed eligible and which have received approval
from the FAA and, subsequent to this Third Supplement but prior to the time of
completion of any Eligible PFC Construction Work, there likely shall be other
projects at Port Authority facilities as to which PFC funding is deemed eligible
and which are submitted by the Port Authority for approval from the FAA. The
Port Authority shall determine the appropriate amount to reimburse the Lessee
for any Eligible PFC Construction Work in its sole and absolute discretion.

52
{00644582.DOC}

--------------------------------------------------------------------------------





(c)    Without limiting the generality of the foregoing paragraph and the sole
and absolute discretion that may be exercised by the Port Authority in
connection with any application for PFC funds for any portion of the Eligible
PFC Construction Work, as a condition precedent to any reimbursement whatever to
the Lessee of the Eligible PFC Construction Work through the application of PFC
funds, the Lessee shall be obligated to first submit to the Port Authority a
report and request for reimbursement of expenditures related to Eligible PFC
Construction Work, inclusive of such back-up documentation and detail as shall
be acceptable to the Port Authority.


The following shall apply with regard to the back-up documentation and detail
referred to in the preceding paragraph. In each case, amounts and payments shall
be evidenced by certificates of a responsible fiscal officer of the Lessee,
sworn to before a notary public and delivered to the Port Authority, which
certificates shall (i) set forth, in reasonable detail and in appropriate format
as may be required, in the judgment of the Port Authority, for PFC purposes, the
amounts paid to specified independent contractors, the payments made to other
specified persons and the other expenses incurred by the Lessee, which have not
previously been reported in certificates delivered to the Port Authority, (ii)
have attached thereto reproduction copies or duplicates originals of the
invoices of such independent contractors and other persons acknowledging the
receipt by them of such amounts and payments, and (iii) certify that the amounts
and payments therein set forth constitute the Lessee’s capital investment
arising out of the performance of the T5-T7 Ramp Improvement Work. The Lessee
shall keep a separate accounting of the Lessee’s T5-T7 Ramp Improvement Work
capital investment which accounting shall be kept at all times within the Port
of New York District for a period of two (2) years after the final costs of all
the construction work have been submitted by the Lessee to the Port Authority or
the end of the term of the letting, whichever is later, and shall be subject to
the audit and inspection of the Port Authority, its representatives and
employees.
    
(d)    The Lessee expressly agrees that it shall not, directly or through a
third party, request Port Authority financing or other funding from the Port
Authority (whether in the form of construction reimbursement, loans, rent
offsets, rent credits, or otherwise) for any portion of the Construction Work,
including, without limitation, the T5-T7 Ramp Improvement Work, and the Port
Authority shall not be obligated to consider, respond to, negotiate with Lessee
as to, or seek approval of its Board of Commissioners in connection with, any
such request; provided, however, the Port Authority acknowledges the existence
of a letter, dated February 9, 2010, to the Lessee, signed by the New York City
Economic Development Corporation and the Port Authority, generally concerning
the option of financing the Lessee’s “project to expand Terminal 5 and/or
redevelopment of Terminal 6” through either or both of the New York City
Industrial Development Agency or the Port Authority contingent upon the Lessee
satisfying the several conditions precedent stated in such letter and nothing in
this Third Supplement constitutes a modification of such letter.


It is expressly understood and agreed by the Lessee that the sole source of
reimbursement by the Port Authority for any costs and expenses incurred by it
for any portion of the T5-T7 Ramp Improvement Work shall be from PFC funds, and
only if and to the extent the Port Authority seeks such PFC funds and to the
extent the same is approved by the FAA. Further, the Lessee expressly agrees
that it is obligated to perform and complete the T5-T7 Ramp Improvement Work in
a timely and diligent manner in accordance with the Lease, as amended by this
Third Supplement, at its sole cost and expense, regardless of when or whether
the Port Authority submits

53
{00644582.DOC}

--------------------------------------------------------------------------------



an application for PFC Funds as described in this Paragraph and regardless of
when or whether the FAA determines whether or not there is any Eligible PFC
Construction Work.


14.    Amendment to Section 92 of the Lease


Section 92 of the Lease, entitled “Security Agreements”, shall be amended to
revise the definition of Maximum Security Amount in paragraph (c)(1)(ii) thereof
to provide as follows:


“(ii)    “Maximum Security Amount” shall mean with respect to each calendar
year, an amount equal to the quotient obtained by dividing the sum of the
following rentals payable during such calendar year (after taking into account
all abatements and credits applicable thereto for such calendar year) by the
whole number 6:


(aa)    First Ground Rental,


(bb)    Second Ground Rental,


(cc)    Third Ground Rental,


(dd)    Fourth Ground Rental,


(ee)    Temporary Facility Ground Rental,


(ff)    First Enplanement Rental,


(gg)    Second Enplanement Rental,
                    
(hh)    First Additional Rental,


(ii)    Third Additional Rental,


(jj)    Fourth Additional Rental,


(kk)    Fifth Additional Rental,


(ll)    T6 Basic Rental, and


(mm)    T5 Facility Rental




as the same, solely for the purpose of determining the Maximum Security Amount,
may be estimated prospectively for any calendar year by the Port Authority based
upon any reasonable basis as shall be determined by the Port Authority.”


15.    Expiration or Termination of TAA Letter Agreement.    The TAA Letter
Agreement shall terminate contemporaneously with the full execution, and
effectiveness, of this Third Supplement, it being understood and agreed that any
and all obligations and liabilities of the Lessee

54
{00644582.DOC}

--------------------------------------------------------------------------------



which accrued during the term of such TAA Letter Agreement shall survive the
expiration or termination of such agreement.


16.    Governing Law.    This Third Supplement and any claim, controversy or
dispute arising under or related to this Third Supplement, the Lease and the
letting thereunder shall be governed by, and be construed in accordance with,
the laws of the State of New York applicable to contracts made, and to be
performed solely within, such state, without regard to choice of law principles.


17    Brokers’ Commissions. Each party represents and warrants that to the other
party that no broker has been concerned in the negotiation of this Third
Supplement and that there is no broker who is or may be entitled to be paid a
commission in connection therewith. Each party shall indemnify and save harmless
the other party of and from all claims for commissions or brokerage fees made by
any and all persons, firms or corporations whatsoever for services provided to
the indemnifying party in connection with the negotiation or execution of this
Third Supplement.


18    .Personal Liability. No Commissioner (as applicable), officer, director,
agent, representative or employee of any party to this Third Supplement shall be
charged personally, or held contractually liable by or to any other party, under
any term or provision of this Third Supplement, or because of its or their
execution or attempted execution, or because of any breach or attempted or
alleged breach thereof.


19    .Lease in Full Force and Effect. As hereby amended, all of the terms,
provisions, covenants and conditions of the Lease are incorporated herein by
reference and shall continue in full force and effect.


20.    Entire Agreement; Amendment. This Third Supplement, together with the
Lease (to which it is supplementary), constitutes the entire agreement between
the Port Authority and the Lessee on the subject matter, and may not be changed,
modified, discharged or extended, except by instrument in writing duly executed
on behalf of both the Port Authority and the Lessee. The Lessee agrees that no
representations or warranties shall be binding upon the Port Authority, unless
expressed in writing in the Lease or this Third Supplement.


This Third Supplement consists of pages 1 to 56 and contains the following
exhibits and schedules:


Exhibit AA
Exhibit TH    
Exhibit GG    
Exhibit MTA
Exhibit 56.1A
Exhibit 56.1B
Schedule A    
Schedule E – Affirmative Action-Equal Opportunity-Minority Business
Enterprises-Women-Owned Business Enterprises Requirements







55
{00644582.DOC}

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Port Authority and the Lessee have executed these
presents as of the date first above written.


ATTEST:                        THE PORT AUTHORITY OF NEW
YORK AND NEW JERSEY




/s/ LINDA C. HANDEL     By: /s/ DAVID KAGAN
Deputy Secretary, PANYNJ            
Name:      DAVID KAGAN
Title: Assistant Director




ATTEST:                        JETBLUE AIRWAYS CORPORATION




/s/ KEVIN J. COSTELLO     By: /s/ RICHARD J. SMYTH
Director, Properties & Airport Affairs                            


Name: RICHARD J. SMYTH
                            
Title: VP, Corporate Real Estate



56
{00644582.DOC}

--------------------------------------------------------------------------------



SCHEDULE E


AFFIRMATIVE ACTION-EQUAL OPPORTUNITY---MINORITY BUSINESS
ENTERPRISES ---WOMEN-OWNED BUSINESS ENTERPRISES REQUIREMENTS




PART I.    Affirmative Action Guidelines - Equal Employment Opportunity


I.    As a matter of policy the Port Authority hereby requires the Lessee and
the Lessee shall require the Contractor, as hereinafter defined, to comply with
the provisions set forth hereinafter in this Schedule E in connection with Port
Authority Agreement No. AYD-350 (herein called the “Lease”) with JetBlue Airways
Corporation (herein and in the Lease called the “Lessee”). The provisions set
forth in this Part I are similar to the conditions for bidding on federal
government contract adopted by the Office of Federal Contract Compliance and
effective May 8, 1978.


The Lessee as well as each bidder, contractor and subcontractor of the Lessee
and each subcontractor of a contractor at any tier of construction (herein
collectively referred to as the “Contractor") must fully comply with the
following conditions set forth herein as to each construction trade to be used
on the construction work or any portion thereof (said conditions being herein
called "Bid Conditions"). The Lessee hereby commits itself to the goals for
minority and female utilization set forth below and all other requirements,
terms and conditions of the Bid Conditions. The Lessee shall likewise require
the Contractor to commit itself to the said goals for minority and female
utilization set forth below and all other requirements, terms and conditions of
the Bid Conditions by submitting a properly signed bid.


II.    The Lessee and the Contractor shall each appoint an executive of its
company to assume the responsibility for the implementation of the requirements,
terms and conditions of the following Bid Conditions:


(a)    The goals for minority and female participation expressed in percentage
terms for the Contractor's aggregate workforce in each trade on all construction
work are as follows:


(1)    Minority participation


Minority, except laborers        30%
Minority, laborers            40%


(2)    Female participation
Female, except laborers        6.9%
Female, laborers            6.9%


These goals are applicable to all the Contractor's construction work performed
in and for the Premises.


The Contractor's specific affirmative action obligations required herein of
minority and female employment and training must be substantially uniform
throughout the

57
{00644582.DOC}

--------------------------------------------------------------------------------



length of the contract, and in each trade, and the Contractor shall make good
faith efforts to employ minorities and women evenly on each of its projects. The
transfer of minority or female employees or trainees from contractor to
contractor or from project to project for the sole purpose of meeting the
Contractor's goals shall be a violation of the contract. Compliance with the
goals will be measured against the total work hours performed.


(b)    The Contractor shall provide written notification to the Lessee and the
Lessee shall provide written notification to the Port Authority’s Aviation
Department and Office of Diversity and Civil Rights within 10 working days of
award of any construction subcontract in excess of $10,000 at any tier for
construction work. The notification shall list the name, address and telephone
number of the subcontractor; employer identification number; estimated starting
and completion dates of the subcontract; and the geographical area in which the
subcontract is to be performed.


(c)    As used in these specifications:


(1)    "Employer identification number" means the Federal Social Security number
used on the Employer's Quarterly Federal Tax Return, U.S. Treasury Department
Form 941:


(2)    "Minority" includes:


(i)    Black (all persons having origins in any of the Black African racial
groups not of Hispanic origin);


(ii)    Hispanic (all persons of Mexican, Puerto Rican, Dominican, Cuban,
Central or South American culture or origin, regardless of race);


(iii)    Asian and Pacific Islander (all persons having origins in any of the
original peoples of the Far East, Southeast Asia, the Indian Subcontinent, or
the Pacific Islands); and


(iv)    American Indian or Alaskan Native (all persons having origins in any of
the original peoples of North America and maintaining identifiable tribal
affiliations through membership and participation or community identification).


(d)    Whenever the Contractor, or any subcontractor at any tier, subcontracts a
portion of the construction work involving any construction trade, it shall
physically include in each subcontract in excess of $10,000 those provisions
which include the applicable goals for minority and female participation.


(e)    The Contractor shall implement the specific affirmative action standards
provided in subparagraphs (1) through (16) of Paragraph (h) hereof. The goals
set forth above are expressed as percentages of the total hours of employment
and training of minority and female utilization the Contractor should reasonably
be able to achieve in each construction trade in which it has employees in the
Premises. The Contractor is expected to make substantially uniform progress
toward its goals in each craft during the period specified.



58
{00644582.DOC}

--------------------------------------------------------------------------------



(f)    Neither the provisions of any collective bargaining agreement, nor the
failure by a union with whom the Contractor has a collective bargaining
agreement, to refer either minorities or women shall excuse the Contractor's
obligations hereunder.


(g)    In order for the nonworking training hours of apprentices and trainees to
be counted in meeting the goals, such apprentices and trainees must be employed
by the Contractor during the training period, and the Contractor must have made
a commitment to employ the apprentices and trainees at the completion of their
training subject to the availability of employment opportunities. Trainees must
be trained pursuant to training programs approved by the U.S. Department of
Labor.


(h)    The Contractor shall take specific affirmative actions to ensure equal
employment opportunity ("EEO").


The evaluation of the Contractor's compliance with these provisions shall be
based upon its good faith efforts to achieve maximum results from its actions.
The Contractor shall document these efforts fully, and shall implement
affirmative action steps at least as extensive as the following:


(1)    Ensure and maintain a working environment free of harassment,
intimidation, and coercion at all sites, and in all facilities at which the
Contractor's employees are assigned to work. The Contractor, where possible,
will assign two or more women to each phase of the construction project. The
Contractor shall specifically ensure that all foremen, superintendents, and
other supervisory personnel at the Premises are aware of and carry out the
Contractor's obligation to maintain such a working environment, with specific
attention to minority or female individuals working at the Premises.


        (2)    Establish and maintain a current list of minority and female
recruitment sources, provide written notification to minority and female
recruitment sources and to community organizations when the Contractor or its
unions have employment opportunities available, and maintain a record of the
organizations' responses.


(3)    Maintain a current file of the names, addresses and telephone numbers of
each minority and female off-the-street applicant and minority or female
referral from a union, a recruitment source or community organization and of
what action was taken with respect to each such individual. If such individual
was sent to the union hiring hall for referral and was not referred back to the
Contractor by the union or, if referred, not employed by the Contractor, this
shall be documented in the file with the reason therefor, along with whatever
additional actions the Contractor may have taken.


(4)    Provide immediate written notification to the Lessee when the union or
unions with which the Contractor has a collective bargaining agreement has not
referred to the Contractor a minority person or woman sent by the Contractor, or
when the Contractor has other information that the union referral process has
impeded the Contractor's efforts to meet its obligations.


(5)    Develop on-the-job training opportunities and/or participate in training
programs for the area which expressly include minorities and women, including
upgrading

59
{00644582.DOC}

--------------------------------------------------------------------------------



programs and apprenticeship and training programs relevant to the Contractor's
employment needs, especially those programs funded or approved by the Department
of Labor. The Contractor shall provide notice of these programs to the sources
compiled under subparagraph (2) above.


(6)    Disseminate the Contractor's EEO Policy by providing notice of the policy
to unions and training programs and requesting their cooperation in assisting
the Contractor in meeting its EEO obligations; by including it in any policy
manual and collective bargaining agreement; by publicizing it in the
Contractor's newspaper, annual report, etc.; by specific review of the policy
with all management personnel and with all minority and female employees at
least once a year; and by posting the Contractor's EEO policy on bulletin boards
accessible to all employees at each location where construction work is
performed.


(7)    Review, at least every six months the Contractor's EEO policy and
affirmative action obligations hereunder with all employees having any
responsibility for hiring, assignment, layoff, termination or other employment
decision including specific review of these items with on-terminal supervisory
personnel such as Superintendents, General Foremen, etc., prior to the
initiation of construction work at the Premises. A written record shall be made
and maintained identifying the time and place of these meetings, persons
attending, subject matter discussed, and disposition of the subject matter.


(8)    Disseminate the Contractor's EEO policy externally by including it in any
advertising in the news media, specifically including minority and female news
media, and providing written notification to and discussing the Contractor's EEO
policy with other Contractors and Subcontractors with whom the Contractor does
or anticipates doing business.


(9)    Direct its recruitment efforts, both oral and written, to minority,
female and community organizations, to schools with minority and female students
and to minority and female recruitment and training organizations and to
State-certified minority referral agencies serving the Contractor's recruitment
area and employment needs. Not later than one month prior to the date for the
acceptance of applications for apprenticeship or other training by any
recruitment source, the Contractor shall send written notification to
organizations such as the above, describing the openings, screening procedures,
and tests to be used in the selection process.


(10)    Encourage present minority and female employees to recruit other
minority persons and women and, where reasonable, provide after school, summer
and vacation employment to minority and female youth both on the Premises and in
areas of a Contractor's workforce.


(11)    Tests and other selecting requirements shall comply with 41 CFR Part
60-3.


(12)    Conduct, at least every six months, an inventory and evaluation of all
minority and female personnel for promotional opportunities and encourage these
employees to seek or to prepare for, through appropriate training, etc., such
opportunities.



60
{00644582.DOC}

--------------------------------------------------------------------------------



(13)    Ensure that seniority practices, job classifications, work assignments
and other personnel practices, do not have a discriminatory effect by
continually monitoring all personnel and employment related activities to ensure
that the EEO policy and the Contractor's obligations hereunder are being carried
out.


(14)    Ensure that all facilities and company activities are non-segregated
except that separate or single-user toilet and necessary changing facilities
shall be provided to assure privacy between the sexes.


(15)    Document and maintain a record of all solicitations of offers for
subcontracts from minority and female construction contractors and suppliers,
including circulation of solicitations to minority and female contractor
associations and other business associations.


(16)    Conduct a review, at least every six months, of all supervisors'
adherence to and performance under the Contractors' EEO policies and affirmative
action obligations.


(i)    Contractors are encouraged to participate in voluntary associations which
assist in fulfilling one or more of their affirmative action obligations
(subparagraphs (1)-(16) of Paragraph (h) above). The efforts of a contractor
association, joint contractor-union, contractor-community, or other similar
group of which the Contractor is a member and participant, may be asserted as
fulfilling any one or more of its obligations under Paragraph (h) hereof
provided that: the Contractor actively participates in the group, makes good
faith efforts to assure that the group has a positive impact on the employment
of minorities and women in the industry, ensures that the concrete benefits of
the program are reflected in the Contractor's minority and female workforce
participation, makes good faith efforts to meet its individual goals and
timetables, and can provide access to documentation which demonstrates the
effectiveness of actions taken on behalf of the Contractor. The obligation to
comply, however, is the Contractor's and failure of such a group to fulfill an
obligation shall not be a defense for the Contractor's non-compliance.


(j)    A single goal for minorities and a separate single goal for women have
been established. The Contractor, however, is required to provide equal
opportunity and to take affirmative action for all minority groups, both male
and female, and all women, both minority and non-minority. Consequently, the
Contractor may be in violation hereof if a particular group is employed in a
substantially disparate manner (for example, even though the Contractor has
achieved its goals for women generally, the Contractor may be in violation
hereof if a specific minority group of women is underutilized).


(k)    The Contractor shall not use the goals and timetables or affirmative
action standards to discriminate against any person because of race, color,
religion, sex or national origin.


(l)    The Contractor shall not enter into any subcontract with any Person or
firm debarred from Government contracts pursuant to Executive Order 11246.


(m)    The Contractor shall carry out such sanctions and penalties for violation
of this clause including suspension, termination and cancellation of existing

61
{00644582.DOC}

--------------------------------------------------------------------------------



subcontracts as may be imposed or ordered by the Lessee. Any Contractor who
fails to carry out such sanctions and penalties shall be in violation hereof.


(n)    The Contractor, in fulfilling its obligations hereunder shall implement
specific affirmative actions steps, at least as extensive as those standards
prescribed in paragraph (h) hereof so as to achieve maximum results from its
efforts to ensure equal employment opportunity. If the Contractor fails to
comply with the requirements of these provisions, the Lessee shall proceed
accordingly.


(o)    The Contractor shall designate a responsible official to monitor all
employment related activity to ensure that the company EEO policy is being
carried out, to submit reports relating to the provisions hereof as may be
required and to keep records. Records shall at least include for each employee
the name, address, telephone numbers, construction trade, union affiliation if
any, employee identification number when assigned, social security number, race,
sex, status (e.g. mechanical apprentice, trainee, helper, or laborer), dates of
changes in status, hours worked per week in the indicated trade, rate of pay,
and location at which the work is performed. Records shall be maintained in an
easily understandable and retrievable form; however, to the degree that existing
records satisfy this requirement, contractors shall not be required to maintain
separate records.


(p)    Nothing herein provided shall be construed as a limitation upon the
application of any laws which establish different standards of compliance or
upon the application of requirements for the hiring of local or other area
residents (e.g., those under the Public Works Employment Act of 1977 and the
Community Development Block Grant Program).


(q)    Without limiting any other obligation, term or provision under the Lease,
the Contractor shall cooperate with all federal, state or local agencies
established for the purpose of implementing affirmative action compliance
programs and shall comply with all procedures and guidelines established or
which may be established by the Port Authority.


PART II.        MINORITY BUSINESS ENTERPRISES AND WOMEN-
OWNED BUSINESS ENTERPRISES


As a matter of policy the Port Authority requires the Lessee and the Lessee
shall itself and shall require that any Contractor utilized by the Lessee to
perform contract work (“the work”) on the premises including without limitation
construction work to use every good faith effort to provide for meaningful
participation by Minority Business Enterprises (MBEs) and Women-owned Business
Enterprises (WBEs) in the work pursuant to the provisions of this Schedule E.
For purposes hereof, "Minority Business Enterprise" "(MBE)" shall mean any
business enterprise which is at least fifty-one percentum owned by, or in the
case of a publicly owned business, at least fifty-one percentum of the stock of
which is owned by citizens or permanent resident aliens who are minorities and
such ownership is real, substantial and continuing. For the purposes hereof,
"Women-owned Business Enterprise" "(WBE)" shall mean any business enterprise
which is at least fifty-one percentum owned by, or in the case of a publicly
owned business, at least fifty-one percentum of the stock of which is owned by
women and such ownership is real, substantial and continuing. A minority shall
be as defined in paragraph II(c) of Part I of this Schedule E. "Meaningful
participation" shall mean that at least seventeen percent (17%) of the total
dollar value of the construction contracts (including

62
{00644582.DOC}

--------------------------------------------------------------------------------



subcontracts) covering the construction work are for the participation of
Minority Business Enterprises and Women-owned Business Enterprises, of which at
least twelve percent (12%) are for the participation of Minority Business
Enterprises. Good faith efforts to include meaningful participation by MBEs and
WBEs shall include at least the following:


(a)    Dividing the work to be subcontracted into smaller portions where
feasible.


(b)    Actively and affirmatively soliciting bids for subcontracts from MBEs and
WBEs, including circulation of solicitations to minority and female contractor
associations. The Contractor shall maintain records detailing the efforts made
to provide for meaningful MBE and WBE participation in the work, including the
names and addresses of all MBEs and WBEs contacted and, if any such MBE or WBE
is not selected as a joint venturer or subcontractor, the reason for such
decision.


(c)    Making plans and specifications for prospective construction work
available to MBEs and WBEs in sufficient time for review.


(d)    Utilizing the list of eligible MBEs and WBEs maintained by the Port
Authority or seeking minorities and women from other sources for the purpose of
soliciting bids for subcontractors.


(e)    Encouraging the formation of joint ventures, partnerships or other
similar arrangements among subcontractors, where appropriate, to insure that the
Lessee and Contractor will meet their obligations hereunder.


(f)    Insuring that provision is made to provide progress payments to MBEs and
WBEs on a timely basis, preferably bi-weekly, and that retainage is paid to MBEs
and WBEs when they have completed their work.


(g)    Not requiring bonds from and/or providing bonds and insurance for MBEs
and WBEs, where appropriate.


(h)    Requiring each contractor to submit to the Lessee with each payment
request evidence that all MBE and WBE Contractors have been paid in accordance
with their contract.


Certification of MBEs and WBEs hereunder shall be made by the Office of
Diversity and Civil Rights of the Port Authority. If the Contractor wishes to
utilize a firm not already certified by the Port Authority, it shall submit to
the Port Authority a written request for a determination that the proposed firm
is eligible for certification. This shall be done by completing and forwarding
such form as may be then required by the Port Authority. All such requests shall
be in writing addressed to the Office of Diversity and Civil Rights, the Port
Authority of New York and New Jersey, 233 Park Avenue South, 4th Floor, New
York, New York 10003 or such other address as the Port Authority may specify by
notice to the Lessee. Certification shall be effective only if made in writing
by the Director in charge of the Office of Diversity and Civil Rights of the
Port Authority. The determination of the Port Authority shall be final and
binding.

63
{00644582.DOC}

--------------------------------------------------------------------------------





The Port Authority has compiled a list of the firms that the Port Authority has
determined satisfy the criteria for MBE and WBE certification. This list may be
supplemented and revised from time to time by the Port Authority. Such list
shall be made available to the Contractor upon request. The Port Authority makes
no representation as the financial responsibility of such firms, their technical
competence to perform, or any other performance-related qualifications.


Only MBE’s and WBE’s certified by the Port Authority will count toward the MBE
and WBE goals.


Please note that only sixty percent (60%) of expenditures to MBE or WBE
suppliers will count towards meeting the MBE and WBE goals. However,
expenditures to MBE or WBE manufacturer’s (i.e. suppliers that produce goods
from raw materials or substantially alter them before resale) are counted dollar
for dollar.


        
DK
For the Port Authority


Initialed:


                             RS
                For the Lessee

64
{00644582.DOC}